Case 2:18-cv-04677-SMB Document 1-3 Filed 12/14/18 Page 1 of 33


                EXHIBIT B



                                                                  E
                                                                  X
                                                                  H
                                                                  I
                                                                  B
                                                                  I
                                                                  T

                                                                  B



                EXHIBIT B
            Case 2:18-cv-04677-SMB Document 1-3 Filed 12/14/18 Page 2 of 33




                             Bylaws & Articles
                                  2017




PG 1 | Bylaws & Articles
            Case 2:18-cv-04677-SMB Document 1-3 Filed 12/14/18 Page 3 of 33




Best Western International, Inc.
6201 N. 24th Parkway
Phoenix, Arizona 85016-2023

Bylaws and Articles                                                       January 2017
              Case 2:18-cv-04677-SMB Document 1-3 Filed 12/14/18 Page 4 of 33

Member’s Bill of Rights
Each Member Of Best Western
Shall Have The Following Rights:
1.   The right to receive an agenda of the annual and       9.    The right to transfer ones Membership to a
     regular Board of Directors’ meetings prior to each           purchaser of a property in accordance with
     meeting, and to attend such Board meetings and               Article II, Section 7 of the Bylaws.
     to address the Board at such meetings.
                                                            10. The right to have impartial, standardized and non-
2.   The right to receive complete minutes of meetings          discriminatory inspection procedures applied to
     of the Board of Directors, a detailed annual budget        each Member property.
     and detailed annual financial statements.
                                                            11.   The right to continue Membership in Best Western
3.   The right to set one’s own property room rates               except where termination or cancellation is
     and the right to vote on implementation of any               provided for pursuant to the fair application of
     programs providing for room rate discounts in                established Bylaws and Rules and Regulations,
     excess of ten percent (10%) from a Member’s                  which shall provide that cancellation may not
     published rates.                                             occur until after a hearing before the Board of
                                                                  Directors, if requested by the Member.
4.   The right to vote on any amendment of or
     additions to the Bylaws of Best Western.               12. The right to receive all Member services until
                                                                Membership is cancelled or terminated, except
5.   The right to vote on any change in Best Western’s
                                                                in the following cases, Membership services may
     Rules and Regulations, as defined in these Bylaws.
                                                                be restricted; (i) when grounds for cancellation
6.   The right to vote on increases in Member dues,             are found by the Board of Directors to exist, after
     fees or assessments in excess of the lesser of             opportunity for a hearing has been provided, and
     (a) five percent (5%), and (b) the rate of inflation       the Board has granted a conditional extension in
     for the previous year.                                     lieu of cancellation of Membership, (ii) when the
7.   The right to receive notice of a minimum of                Member scores less than 600 points for guest
     24 hours before any property inspection.                   rooms and public areas, and (iii) when a Member’s
                                                                fees, dues or any other account are not paid within
8.   The right to request an impact analysis (including         the time set by Board policy.
     an independent analysis of market effect) prior to
     the approval of a new Membership.
Case 2:18-cv-04677-SMB Document 1-3 Filed 12/14/18 Page 5 of 33
               Case 2:18-cv-04677-SMB Document 1-3 Filed 12/14/18 Page 6 of 33
                                                           “District” means one of the geographic areas created
Best Western International, Inc.                           pursuant to Article IV, Section 2(A) of these Bylaws.
Bylaws                                                     “District Meeting” means a meeting called by
                                                           the Board pursuant to Article III, Section 8 of
Article I                                                  these Bylaws.
Definitions                                                “Entrance Fees” means the fees established by the
                                                           Board pursuant to Article II, Section 6(A) of these
The following words and terms shall, as used in these
                                                           Bylaws. Entrance Fees may be comprised of evaluation
Bylaws, have the following meaning except where a
                                                           fees, affiliation fees and any other fees determined by
different meaning is clearly indicated by context:
                                                           the Board from time to time.
“Advisory Committees” has the meaning set forth
                                                           “Extended–Length Member” means a Member
in Article VI, Section 10 of these Bylaws.
                                                           that has executed a Membership Application with a
“Affected Qualified Hotel” has the meaning set             term longer than four (4) years, but not longer than
forth in Article II, Section 3(B)(3) of these Bylaws.      twenty (20) years. If an Extended-Length Member’s
“Annual Dues” means the dues established by                Membership is transferred during the Extended-Length
the Board pursuant to Article II, Section 6(B) of          Term pursuant to Article II, Section 7(B) or (C) of
these Bylaws.                                              these Bylaws, the remainder of the Extended-Length
                                                           Term will transfer with the transfer of the Membership.
“Annual Meeting” means the annual meeting of               If the former Extended-Length Member received
the Members.
                                                           a Development Incentive, the former Extended-
“Applicant” means any person or entity who                 Length Member will remain jointly and severally liable
is seeking new Membership, including a person              together with the transferee for the repayment of a
seeking to renew a Membership that was previously          pro-rata amount of the Development Incentive and the
cancelled or terminated.                                   payment of all fees, dues, and charges that become
“Articles of Incorporation” means the articles of          due during the remainder of the Extended-Length
incorporation of the Corporation as the same may           Term. The term “Member” and any other terms using
be amended or restated from time to time.                  the word “Member” or a derivation thereof include
                                                           Extended-Length Members unless the context clearly
“Best Western Property” means the Property                 requires otherwise.
designated in a Best Western Membership.
                                                           “Extended-Length Term” means the length of the
“Board” means the Board of Directors of the                Membership of an Extended-Length Member, which is
Corporation.                                               longer than four (4) years, but not longer than twenty
“Bylaws” means these bylaws, as the same may               (20) years. An Extended-Length Term begins on the
be amended or restated from time to time.                  first day the Member’s Property is activated on the
“Chairperson” has the meaning set forth in Article V,      Corporation’s reservations system and will end on the
Section 2(A) of these Bylaws.                              last day of the Corporation’s fiscal year during which
                                                           the last-year anniversary of the activation occurs (e.g.,
“Code” means the Code of Business Conduct and              for a fifteen (15) year Extended-Length Term, the last
Ethics as set forth in Article VIII of these Bylaws.       day of the Corporation’s fiscal year after the fifteenth
“Condominium Property” means a Property                    (15th) anniversary of the activation date).
comprised of prospective rental units (including time      “Four-Year Member” means a Member that has a
shares) owned separately by individual persons or          Membership Application with a Four-Year Term. If
entities, who may also own an undivided interest in        a Four-Year Member’s Membership is transferred during
common areas or common elements.                           the Four-Year Term pursuant to Article II, Section 7(B)
“Corporation” means Best Western International, Inc.,      or (C) of these Bylaws, the remainder of the Four-Year
an Arizona nonprofit corporation.                          Term will transfer with the transfer of the Membership.
                                                           The term “Member” and any other terms using the
“Designated Accountant” means the certified public
                                                           word “Member” or a derivation thereof include Four-
accountant(s) designated by the Board from time
                                                           Year Members unless the context clearly requires
to time to receive voting data from the electronic or
                                                           otherwise.
online voting system and to certify the results of votes
cast by Members pursuant to Article III, Section 5 and     “Four-Year Term” means the term of Membership of a
Article IV, Section 4 of these Bylaws.                     Four-Year Member, which will begin on the first day the
                                                           Member’s Best Western Property is activated on the
“Development Incentive” means an incentive of
                                                           Corporation’s reservation system and will end on the
economic value offered by the Board and accepted
                                                           last day of the Corporation’s fiscal year during which
by an Applicant, in exchange for which the Applicant
                                                           the four (4) year anniversary of the activation occurs.
becomes an Extended-Length Member with an
Extended-Length Term of at least ten (10) years.           “Governor” means a person appointed by a
                                                           Director to act as a liaison for the Director in
“Director” means a duly elected member of
                                                           the Director’s District.
the Board.




                                                                                           Bylaws & Articles | PG 1
              Case 2:18-cv-04677-SMB Document 1-3 Filed 12/14/18 Page 7 of 33
“Majority of the Board” means more than half of the         brand identity, quality assurance, customer care, new
total number of Directors authorized by Article IV,         construction, refurbishment and design manuals and
Section 1 of these Bylaws.                                  policies); and documents defining terms or rights of
“Member” means a member of the Corporation                  Membership; as any of them may be amended from
admitted pursuant to Article II of these Bylaws whose       time to time.
Membership has not been cancelled or terminated.            “Rules and Regulations” means the code of rules
“Member with Conditions” means a new                        which defines certain rights and obligations of
Member whose Property has been activated on the             the Members and is contained in the most current
Corporation’s reservation system subject to satisfying      document entitled “Rules and Regulations,” which
mutually agreed conditions after activation on the          document may only be adopted, amended or repealed
reservation system. Also, this means a Member whose         by the Members pursuant to Article III, Section 5 of
Membership has been continued, rather than terminated       these Bylaws.
after a hearing by the Board, subject to satisfying         “Transfer Application” means the form established
mutually agreed conditions. Members with Conditions         by the Board from time to time to be used in
are subject to termination without the right to a hearing   connection with a request to transfer a Membership
or probation if they fail to complete the conditions as     to another designated Property pursuant to Article II,
mutually agreed.                                            Section 4 of these Bylaws.
“Membership” means Members collectively of the              “Vice-Chairperson” has the meaning set forth in
Corporation or the state of being a Member of the           Article V, Section 3 of these Bylaws.
Corporation.                                                “Voting Member” means a Member who meets the
“Membership Application” means the membership               requirements of Article III, Section 4 of these Bylaws.
application and agreement in the form approved by
the Board and submitted by an Applicant pursuant to         Article II
Article II of these Bylaws.                                 Membership
“Member Market Area” has the meaning set forth              Section 1. Qualifications
in Article II, Section 3(B)(2) of these Bylaws.
                                                            (A) Membership is restricted to natural persons who
“Monthly Fees” means the fees established by                either own a Property or Properties, are partners
the Board pursuant to Article II, Section 6(C) of           in a partnership owning or operating a Property
these Bylaws.                                               or Properties, are lessees operating a Property or
“Nonprofit Act” means the Arizona Nonprofit                 Properties, are officers of corporations owning and/or
Corporation Act, as amended, or any successor               operating a Property or Properties or are managers
statutes.                                                   designated by the owner or owners of a Property
                                                            or Properties.
“Officer” means an officer of the Board or of the
Corporation, as applicable, as described in Article V       (B) A Membership shall apply to a single Best Western
of these Bylaws.                                            Property. Only one Membership shall be issued with
                                                            respect to a Property.
“Property” means an establishment or building
used, to be used, or under construction for use for         (C) Any person may hold multiple Memberships,
accommodation of the traveling public, and shall            each such Membership associated with a separate
include a “hotel,” “motor hotel,” “motel,” “motor inn”      Best Western Property, provided the person has an
or “resort.”                                                interest in each such Best Western Property as set
                                                            forth in Article II, Section 1(A) of these Bylaws.
“Property Room Revenue” means booked revenue
from the rental, sale, use, or occupancy of guest rooms     (D) Membership is further restricted to those persons
at the Property for whatever purpose, including cash        whose Properties meet the standards established
and credit transactions, whether or not collected           in the Regulatory Documents and the established
by the Property, and any proceeds from business             customs and practices of the Corporation.
interruption insurance. Property Room Revenue               (E) 	(1) An authorized representative of a
does not include taxes required by law, revenue from             Condominium Property may qualify for
telephone services, movie rentals, vending machines,             Membership, subject to meeting such terms and
room service, or food and beverage sales.                        conditions as may be established by the Board.
“Qualified Hotel” has the meaning set forth in                  (2) The Board shall have sole discretion to
Article II, Section 3(B)(1) of these Bylaws.                    determine what Condominium Properties may be
“Regular Annual Meeting of the Board” means                     considered for Membership and shall set criteria
the regular meeting of the Board held pursuant to               and standards for Condominium Properties.
Article IV, Section 6(B) of these Bylaws.                       The Board shall set policies establishing the
                                                                terms and scope of the representative’s required
“Regulatory Documents” means the Articles of                    authorization from the unit owners and the
Incorporation, these Bylaws, and the Rules and                  association of owners controlling common areas
Regulations; and the Membership Application,                    and elements in a Condominium Property.
guidelines, standards, resolutions and policies
adopted by the Board from time to time (including


PG 2 | Bylaws & Articles
             Case 2:18-cv-04677-SMB Document 1-3 Filed 12/14/18 Page 8 of 33
   (3) The Regulatory Documents are intended to be               construed as a waiver of power to cancel the
   applicable to Condominium Properties, including               Membership at a subsequent time on the same
   their units and common areas. However, the                    or different grounds. Nor shall the continuation
   Board may waive compliance by Condominium                     of Membership be construed as a waiver of
   Properties with any of the provisions of the                  the power to cancel the Membership should
   Regulatory Documents which it determines not                  new grounds for cancellation arise during the
   to be applicable or feasible.                                 continued Membership period.
   (4) Condominium Properties may be associated                  (5) In the event a Member has not complied with
   with an existing Best Western Property. Such an               the provisions of Article II, Section 2(B)(2) of the
   association shall be subject to compliance with               Bylaws, the Membership for the following year
   the provisions of Rule 500.45 of the Rules and                shall only be continued upon a vote of a Majority
   Regulations pertaining generally to unit count                of the Board.
   increases or decreases to a Best Western Property.        (C) Notification of Applicants: Impact Studies:
   (5) In the event an ambiguity or a conflict exists in     Certain Approval Procedures
   the application of the provisions of this paragraph           (1) 	(a) At least 30 days prior to the Board’s
   (E), the Board shall have the right to resolve the
   ambiguity or conflict in its sole and exclusive              Property      Primary        Secondary         Tertiary
   discretion.                                                    Type        Market           Market          Market
Section 2. Membership                                            Airport        3 Miles       10 Miles         25 Miles
(A) New Memberships                                            Downtown,     0.75 Miles       10 Miles         25 Miles
   (1) Applications for Membership shall be made on              Urban
   the Membership Application.                                  Highway       4.5 Miles       10 Miles         25 Miles
   (2) Applications for Membership shall be                                                Metropolitan;
   accompanied by payment in full of the appropriate                                       25 Miles Rural
   Entrance Fee as established by the Board.                     Resort         3 Miles       10 Miles         25 Miles
   (3) Applicants shall be elected to Membership                                           Metropolitan;
   only upon the favorable vote of five Directors.                                         25 Miles Rural
   (4) The Board may not reduce, waive, or defer                Suburban      4.5 Miles       10 Miles         25 Miles
   Entrance Fees, Monthly Fees, Annual Dues, or any                                        Metropolitan;
   other fees, dues, or assessments for Applicants.                                        25 Miles Rural
   The exception to these limitations is the offering
                                                                     consideration of a Membership application,
   and acceptance of a Development Incentive.
                                                                     the Board shall give written notice of the
(B) Continuing Memberships                                           application to Members within the following
   (1) A schedule of Annual Dues, and any                            radius of the Applicant Property’s location:
   amendments or revisions in the Rules and                          Each Member entitled to notice shall have
   Regulations shall be mailed to each Member                        the right, within 15 days after the mailing of
   on or before the 1st day of September each year.                  the notice of the Membership Application,
   (2)	(a) A Member, other than a Four-Year Member                  to request that an impact analysis be made
        during the Four-Year Term, and an Extended-                  concerning the effect of the proposed
        Length Member during an Extended-Length                      Applicant’s operations on the relevant market.
        Term, desiring to continue Membership for an                 The impact study shall be conducted by an
        additional year shall make payment in full of                independent nationally recognized consulting
        the Annual Dues as determined by the Board                   firm familiar with and knowledgeable about
        for the additional year, prior to the 15th day of            the hospitality business, which shall not be
        September of the current Membership year.                    affiliated with, in any respect, the Corporation
       (b) Four-Year Members and Extended-Length                     or any of its Members. The impact study shall
       Members are required to make payment in                       analyze the Applicant’s prospect for success,
       full of the Annual Dues as determined by the                  the demand for the Applicant’s services in the
       Board for the following year, prior to the 15th               relevant market and the incremental impact on
       day of September of the current Membership                    existing Members within the relevant market,
       year. Article II Section 2 (B)(2)(a) shall apply to           and provide such other information as the
       a Four-Year Member and an Extended-Length                     Board may request it include. For this purpose,
       Member after the respective Four-Year Term or                 incremental impact means the occupancy and
       Extended-Length Term has expired.                             revenue losses (expressed as a percentage)
                                                                     projected to result from the operation of
   (3) The term of Membership for each Member                        the Property covered by a Membership
   who has complied with the provisions of Article II,               Application as a Best Western Property, less
   Section 2(B)(2) of the Bylaws, shall be continued                 any occupancy and revenue losses projected
   automatically for the following year.                             to result to existing Members in the relevant
   (4) The continuation of Membership when                           market from operation of the Property
   grounds exist for cancellation shall not be


                                                                                            Bylaws & Articles | PG 3
              Case 2:18-cv-04677-SMB Document 1-3 Filed 12/14/18 Page 9 of 33
        covered by the Membership Application                   Property     Primary       Secondary        Tertiary
        as a non-Best Western Property.                           Type       Market          Market         Market
        (b) The Board may review and approve                     Airport        1 Mile        2 Miles        4 Miles
        or deny the Membership Application any
        time 30 or more days after notice of the                Intown,     0.25 Miles      1.25 Miles       3 Miles
        Membership Application is given to all                 Downtown,
        Members entitled to notice if none of those              Urban
        Members request an impact analysis.                     Highway       1.5 Miles       3 Miles        5 Miles
    (2) The Board shall not approve any Membership               Resort         1 Mile        2 Miles        4 Miles
    Application for Membership unless it has:                   Suburban      1.5 Miles      2.5 Miles       4 Miles
        (a) Reviewed and analyzed any requested
        impact study; and                                            designated Property in accordance with
                                                                     Article II, Section 4 of these Bylaws, the
        (b) Determined that granting the Membership
                                                                     Member Market Area will be determined by
        Application for a Property will not materially
                                                                     the property type of the newly designated
        impair the ability of existing Members to
                                                                     Property regardless of the Member Market
        compete with Properties or other hospitality
                                                                     Area of the previous Best Western Property.
        services operated by non-members in the
        relevant market.                                             The radius of a Member M arket Area shall
                                                                     be measured by a global positioning system
    (3) No Director shall have the right to participate
                                                                     selected by the Board. Market category
    in the consideration of a Membership Application
                                                                     criteria will be as determined by Smith Travel
    if such Director has, directly or indirectly, a
                                                                     Research or such other means as selected
    personal interest in the approval or denial of such
                                                                     by the Board, subject to final approval by
    Membership Application.
                                                                     the Board. The Board, by an affirmative vote
(D) The provisions of Article II, Section 2 shall apply to           of five Directors, may adjust the Member
all Best Western Members regardless of sub-brand or                  Market Area radius for each property type
product descriptors.                                                 and market category based upon an analysis
Section 3. Member Market Area Considerations                         of data from additional impact studies.
                                                                     Such adjustments of radii shall occur: (i) not
(A) A Membership Application for a Property located                  more frequently than every five years; and
within the Member Market Area of a Qualified Hotel                   (ii) only upon a prior favorable vote and
will not be accepted. An exception to this will apply                recommendation of two-thirds (2/3) or more
only if the Voting Member responsible for each                       of the votes cast by Governors present at any
Affected Qualified Hotel advises the Board in writing                Governors Conference.
that the Member has no objection to approval of the
Membership Application.                                              (b) The Member Market Area radius may
                                                                     be altered by a Board policy that fairly and
(B) Definitions                                                      equitably accounts for obstacles or barriers
    (1) “Qualified Hotel” means a Best Western                       (such as mountains, lakes and major airports)
    Property, which meets all of the following criteria:             that materially affect the travel time or travel
        (a) It is not currently and has not been                     distance between a Member and an Applicant
        60 days past due on any of its Membership                    and thereby reduce the likelihood that the
        dues and fees or assessments twice within the                Applicant’s Property will have an incremental
        last 12 months;                                              impact on the Member’s Property. The
                                                                     Board will consult with the Governors or the
        (b) Its most recent three quality assurance
                                                                     appropriate Member Advisory Committees
        scores, or such lesser number of scores as are
                                                                     before adopting the policy. This provision shall
        available if the Property has not yet received
                                                                     not affect the Member’s right to request an
        three quality assurance scores, average at
                                                                     impact analysis in accordance with Article II,
        least 50 points higher than the passing level as
                                                                     Section 2(C) of these Bylaws.
        established by the Rules and Regulations; and
                                                                (3) “Affected Qualified Hotel” means a Qualified
        (c) The Member is not past due in meeting
                                                                Hotel whose Member Market Area includes the
        any conditions of Membership which, if past
                                                                location of a Property covered by a Membership
        due, would constitute grounds for cancellation
                                                                Application.
        of Membership.
                                                             (C) Notwithstanding this Section 3, if a Best
    (2) 	(a) “Member Market Area” means a circular
                                                             Western branded hotel in a primary market cancels
         area around a Qualified Hotel, whose radius
                                                             its Membership or its Membership is cancelled
         is measured from the center of the main
                                                             (“Cancelled Hotel”), Best Western may replace the
         entrance of the lobby and is of a length
                                                             Cancelled Hotel within the Cancelled Hotel’s Member
         determined from the following chart, based
                                                             Market Area subject to a policy adopted by the Board
         on the Qualified Hotel’s property type and
                                                             and the impact rights of all other Members.
         applicable mid-sized hotel market category.
         If a Membership is transferred to another



PG 4 | Bylaws & Articles
             Case 2:18-cv-04677-SMB Document 1-3 Filed 12/14/18 Page 10 of 33
(D) In addition to fees, dues and assessments                 Board shall have the right to resolve the ambiguity
provided in Article II, Section 6, the Board, by an           in its sole and exclusive discretion.
affirmative vote of five Directors, shall establish fees to   Section 5. Duration of Membership
cover costs of admin­istering Article II, Section 3. It is
intended that this will be a self-funding program, not        (A) Unless otherwise herein provided, and other than
subject to the limitations stated in Article II, Section 6.   a Four-Year Member and an Extended-Length Member
                                                              in their respective Four-Year Term or Extended-Length
(E) In the event an ambiguity, conflict or inadequate         Term, Membership shall be for one year commencing
data exists in the application of the provisions of           on the first day of the fiscal year of the Corporation
this section, the Board shall have the right in its sole      and ending on the last day of such fiscal year. A Four-
discretion to resolve the conflict or ambiguity or            Year Member’s Membership shall have as its duration a
to select appropriate data.                                   Four-Year Term as defined in Article I, and an Extended-
(F) The provisions of Article II, Section 3 shall apply to    Length Member’s Membership shall have as its duration
all Best Western Members regardless of sub-brand or           an Extended-Length Term as defined in Article I. All
product descriptors.                                          Memberships shall be renewed as provided in Article
Section 4. Transfer of Membership to Another                  II, Section 2(B)(2)(a) and (b). All Memberships shall be
Designated Property                                           subject to cancellation or termination as provided in
                                                              Article II, Sections 7 and 8 of these Bylaws.
(A) A Membership may be transferred to another
designated Property upon such terms, conditions and           (B) Any Member or contingently approved Applicant
requirements as may be established by the Board from          may resign from the Corporation at any time but if
time to time.                                                 the Member resigns or is terminated, all fees, dues,
                                                              and charges for the remainder of the fiscal year (or
(B) A request to transfer a Membership shall be               for the remainder of the Four-Year Term in the case
initiated by a fully completed Transfer Application.          of a Four-Year Member, or for the remainder of the
(C) The following terms, conditions and requirements          Extended-Length Term in the case of an Extended-
apply to a Transfer Application:                              Length Member) become immediately due and payable.
    (1) A Transfer Application may be made for                In addition, an Extended-Length Member shall pay to
    another designated Property only in areas where           the Corporation a pro-rata amount of any Development
    no Member has a right to request an impact study          Incentive received based upon the number of months
    pursuant to Article II, Section 2(C) of these Bylaws      remaining in the Extended-Length Term.
    or no such Member entitled to notice requests an          Section 6. Fees and Dues
    impact study upon proper notification.                    (A) The Board shall establish Entrance Fees to be paid
    (2) Only one transfer will be permitted within a          by Applicants. Such Entrance Fees may be changed
    10 year period.                                           by the Board from time to time, but cannot be waived.
    (3) Transfers pursuant to this Article II, Section 4      The exception to this limitation is the offering and
    shall not supersede the automatic termination             acceptance of a Development Incentive.
    provisions of Article II, Section 7 of these Bylaws       (B) The Board shall establish Annual Dues to be paid
    as they may apply to the newly designated                 by Members eligible for continuing Memberships.
    Property.                                                 Annual Dues shall be established by the Board during
    (4) The Property to which the Membership is               each fiscal year for the succeeding fiscal year.
    being transferred must, in the opinion of the             (C) The Board shall establish Monthly Fees designed
    Board, provide improved representation for                to cover the cost of providing services to the Members.
    the Corporation in the same relevant market. In           Monthly Fees for Members approved by the Board
    evaluating this requirement, the Board in its sole        after July 1, 2016, shall be five percent (5%) of Property
    discretion may consider the proposed Property’s           Room Revenue, unless a Member has or Members
    attributes such as, but not limited to: superior          collectively have a minimum of a fifty percent
    facilities to the existing Member Property, better        (50%) financial ownership interest in the Applicant
    location, stronger access to demand generators            Best Western Property at the time of the Board’s
    and increased visibility.                                 application approval, in which case the Applicant
(D) The Board shall establish fees to be paid by              may elect to pay either Monthly Fees of five percent
Members applying for a transfer pursuant to this              (5%) of Property Room Revenue or Monthly Fees
Article II, Section 4. Such fees may be changed by the        in accordance with the Monthly Fee structure that
Board from time to time, but cannot be waived. If there       otherwise applies to the Membership. For the purpose
is a unit count change, all fees will be assessed on the      of an Applicant being eligible to elect a fee structure,
basis of the unit count at the new Property, according        the Member or Members must have each and all been
to Board policy on unit count increases and decreases.        a Member as of July 1, 2016.
(E) In the event that an ambiguity exists in the              (D) Annual Dues, Monthly Fees, and assessments may
application of the provisions of this section, the            be increased by the Board no more often than once in
                                                              each fiscal year. No such annual increase shall exceed




                                                                                             Bylaws & Articles | PG 5
            Case 2:18-cv-04677-SMB Document 1-3 Filed 12/14/18 Page 11 of 33
the lesser of (1) five percent (5%), or (2) the rate of        meet any of these requirements will be grounds
inflation for the previous year, as measured by the            for automatic cancellation.
United States Bureau of Labor Statistics Consumer          Except for the events specified in Paragraphs (A)(7),
Price Index (all items for all urban areas), unless a      (8) and (9) of this Article II, Section 7, a Member may
majority of all Members vote to approve a greater          request an opportunity to be heard by submitting
increase in accordance with Article III, Section 5 of      to the Board, in writing, at least 30 days prior to
these Bylaws. This limitation shall not apply to Monthly   the effective date of the occurrence, the reasons,
Fees of Members calculated as five percent (5%) of         in specific detail, why the automatic termination
Property Room Revenue.                                     provisions are inapplicable and the termination
(E) Notwithstanding the limitations of this Section 6,     should not occur. The Board in its sole discretion may
the Board shall have the authority to offer Development    request the Member appear in person and provide
Incentives. If an Applicant accepts a Development          oral testimony. The Board shall have sole discretion to
Incentive, the Applicant shall agree to an Extended-       determine whether an event of automatic termination
Length Term of no less than ten (10) years and Monthly     will or has occurred.
Fees of five percent (5%) of Property Room Revenue         For the events specified in Paragraphs (A)(7) and
for the Extended-Length Term. Upon expiration of the       (A)(9) of this Article II, Section 7, the termination shall
Extended-Length Term, Monthly Fees shall be those          occur immediately, without notice or an opportunity to
in accordance with the Monthly Fee structure that          be heard. For the event specified in Paragraph (A)(8)
otherwise applies to the Membership that is based on       of this Article II, Section 7, the termination shall occur
percentage of Property Room Revenue.                       automatically, without further notice or an opportunity
Section 7. Cancellation or Termination; Exemptions;        to be heard unless the proof of insurance has been
Automatic Transfers                                        provided within 15 days after notice.
(A) Except as provided in Article II, Section 7(B)         (B) The transactions listed below in this Article II,
of these Bylaws, a Membership shall automatically          Section 7(B) are exempt from all provisions of these
terminate on the date of the occurrence of any one         Bylaws which would otherwise limit transfer of
of the following events:                                   Membership if all the conditions of this Section 7(B)
    (1) The Best Western Property is leased or             are met. The transferee, within 30 days following the
    subleased;                                             effective date of the change in equitable ownership
                                                           or lessee interest, must complete and sign all forms
    (2) A lease of the Best Western Property
                                                           then required by the Corporation, and pay to the
    terminates;
                                                           Corporation all unpaid dues, fees, assessments, rentals
    (3) If the Best Western Property is not leased,        and charges owed to the Corporation by the transferor
    a change occurs of 50% or more of the equitable        which are not then paid by the transferor; and within
    ownership of the Best Western Property within          such 30 days, or under such more liberal schedules
    a 12-month period;                                     as may be set by the Board, bring the Property to a
    (4) A change occurs of 50% or more of the              condition which meets all Best Western standards,
    equitable ownership of a leasehold interest            policies and requirements which would have been
    within a 12-month period;                              applicable to the transferor. The Board may establish
    (5) If the Best Western Property is not leased,        reasonable fees to cover the Corporation’s reasonable
    a change occurs of 50% or more of the equitable        costs of a transfer of Membership. Where a change
    ownership of the entity or entities owning the         in equitable ownership or lessee interest occurs in
    Best Western Property within a 12-month period;        connection with one of the following transactions, the
                                                           transferee’s rights and obligations as a Member shall
    (6) A change occurs of 50% or more of the              be effective as of the date of the change in equitable
    equitable ownership of the entity or entities          ownership or lessee interest provided each of the
    leasing the Best Western Property within a             requirements set forth herein is satisfied within the
    12-month period.                                       30 days or other time set by the Board.
    (7) A term or condition is not met, after the              (1) Bona fide financing transactions not involving
    Board, having provided the Member with an                  changes in actual control, such as mortgages,
    opportunity for a hearing, has found grounds               pledges and sale and leasebacks.
    exist for cancellation of the Membership and the
    Member has been granted a conditional extension            (2) Changes in the legal form of ownership,
    in lieu of cancellation.                                   without an actual change in control, such as a
                                                               transfer from individual owners to a corporation
    (8) A Member or Member with Conditions fails to            where the sole owners of the stock of the
    maintain and provide proof of insurance coverage           corporation are the former individual owners.
    as required by the Rules and Regulations.
                                                               (3) A transfer of equitable ownership or lessee
    (9) A term or condition is not met by a Member             interest (including interests transferred in trust)
    whose Membership Application was approved by               to a parent, spouse, brother, sister, child, stepchild
    the Board with specific requirements and time              or grandchild of the transferor.
    frames for compliance prior to final approval of the
    Membership and has been advised that failure to            (4) A transfer to a bona fide lender secured by the
                                                               Best Western Property occasioned by a bona fide



PG 6 | Bylaws & Articles
             Case 2:18-cv-04677-SMB Document 1-3 Filed 12/14/18 Page 12 of 33
    default, such as a mortgage foreclosure, trustee’s      (D) Unless already paid by the transferee, the
    sale, transfer in lieu of foreclosure or termination    transferor shall be liable for all sums due to the
    of the lease under a sale and leaseback.                Corporation, including dues and charges, occurring
    (5) Changes in stock ownership of a corporation         after a transfer, until 30 days after the member
    whose stock is publicly traded.                         services department of the Corporation is notified in
    (6) Issuance of new stock in a corporation or new       writing by certified mail, return receipt requested, of
    limited partnership interest in a limited partnership   the transfer. This provision shall not apply to liability
    occurring prior to commencement of operation as         associated with Membership transfers occurring prior
    a Best Western Property.                                to the expiration of an Extended-LengthTerm.
(C) The transactions described below in this Article II,    (E) In the event that an ambiguity exists in the
Section 7(C) are exempt from all provisions of these        application of the provisions of this section, the
Bylaws which would otherwise limit transfer of              Board shall have the right to resolve the ambiguity
Membership:                                                 in its sole and exclusive discretion.
Any change in ownership where at the time of change         Section 8. Cancellation of Memberships By
(a) the Member has had a passing Property inspection        Board Action
score for the past two regular inspections, or such         (A) The Board shall have the right to cancel any
greater score as approved by the vote of all Members        Membership under one or more of the following
pursuant to Article III of these Bylaws; (b) the Member     conditions. Failure of the Board to effect cancellation
has provided the Corporation with documentation             when grounds therefore exist shall not be construed
satisfactory to the Corporation that, prior to the          as a waiver of a power to cancel Membership at a
change in ownership, the Member provided the                subsequent time on the same or different grounds:
transferee copies of the then current design report
                                                                (1) Failure to pay dues or other fees, rentals,
and the last three Property inspection reports for
                                                                charges or assessments within the time set by
the Best Western Property (or the last two if there
                                                                these Bylaws or by the Corporation.
have only been two inspections), and the transferee
certified in writing that such reports were received;           (2) Failure to comply with the terms and
(c) the Best Western Property is in compliance with             conditions or to meet the standards as set forth
the current design program pursuant to Rule 500.21              in the Regulatory Documents.
of the Rules and Regulations; (d) the Member, who               (3) Failure to operate, manage or maintain the
may be a Member with Conditions, is not past due                Best Western Property in such a way as to effect
in meeting any conditions of Membership, which, if              credit to the Corporation and the Members.
past due, would constitute grounds for cancellation         (B) No Membership shall be cancelled under
of Membership; and (e) the transferor is current with       Paragraph (A) of this Article II, Section 8, except
respect to all dues, fees and assessments, then in          by a vote of a Majority of the Board.
such instance, all requirements, including completion
time frames, then applicable to the transferor shall be     (C) Prior to cancellation of a Membership pursuant to
transferred to and assumed by the transferee without        this Article II, Section 8, the Corporation shall notify
alteration. The Member shall give the Corporation at        the Member, by using a traceable, expedited courier
least 30 days advance written notice of the intended        service, that the Board is considering cancellation
change in ownership. The Board may waive the notice         of the Membership. Within 15 days after mailing
requirement if it determines that the circumstances of      such notification, the Member may demand, by
the transfer do not or did not permit giving 30 days        written notice, mailed by certified mail, return receipt
advance notice to the Corporation.                          requested, to the membership services department of
                                                            the Corporation, that a hearing be held to permit the
Where a change in ownership occurs, the transferee’s        Member to show cause why the Membership should
rights and obligations as a Member shall be effective       not be cancelled. If such a request is timely made,
as of the date of the change in equitable ownership or      the Board shall cause a hearing to be held and notice
lessee interest provided each of the requirements set       of the place, date and time of such hearing shall be
forth above was satisfied, and the transferee completes     mailed to the Member by using a traceable, expedited
and signs all forms then required by the Corporation        courier service, at least 15 days before the date set for
and pays all transfer fees within 20 days following the     the hearing. If a hearing is not timely requested, the
change or such more liberal schedule as may be set          Board may cancel the Membership as provided in sub-
by the Board.                                               Section (B) of this Article II, Section 8. The Member
If the transferee’s Voting Member of a Property does        shall be advised of the decision of the Board in writing.
not have relevant hotel management experience, the          (D) Notwithstanding any notice and hearing rights
Property shall have a General Manager or Assistant          otherwise provided by this Article II, Section 8 or
General Manager with at least three (3) years’              the Rules and Regulations, the Board may provide
experience as a General Manager or Assistant                a lesser notice and opportunity to be heard prior
General Manager, or a management company or the             to cancellation of a Member­ship if it, in its sole and
first year after transfer.                                  exclusive judgment, believes: (i) the Member exhibits
                                                            a gross disregard for the Regulatory Documents,




                                                                                           Bylaws & Articles | PG 7
              Case 2:18-cv-04677-SMB Document 1-3 Filed 12/14/18 Page 13 of 33
or (ii) delay in a cancellation of a Membership may        who have paid in full the Annual Dues for a continuing
cause irreparable injury to the Corporation, a Member      Membership as required by Article II, Section 2(B)
or Members, or the public. In such event, the Board        of these Bylaws for the year in which the voting is
shall provide at least 15 days notice of the intent to     conducted.
cancel the Membership. The Member shall have an            (B) Each Member who meets the requirements of
opportunity to be heard by submitting to the Board,        Article III, Section 4(A) of these Bylaws and has on
in writing, within 10 days of the date of mailing the      file with the Corporation a current voter registration
notice, the reasons why the cancellation should not        card prior to the distribution date of the ballot shall be
take place. Upon receipt of the Member’s response,         entitled to one vote on each matter submitted to the
the Board shall set a hearing at which the Member may      Membership for voting pursuant to Article III, Section 5
provide oral testimony. If no response is received, the    of these Bylaws. The Member or the Member’s
Board may act without a hearing.                           designee, as stated on the voter registration card,
(E) Notwithstanding any notice and hearing rights          shall be the Voting Member.
otherwise provided by this Article II, Section 8 or the    Section 5. Presenting Matters for Vote by Written
Rules and Regulations, a Member whose Membership           Petition of the Board
terminates pursuant to Article II, Section 7(A) of these
Bylaws may only have an opportunity to be heard as         (A) Any matter upon which the Members are to vote,
provided in Article II, Section 7(A) of these Bylaws.      except for the election of the Board, shall be proposed
                                                           by either a written motion approved by a majority of
Article III                                                the then serving Directors or a written petition signed
                                                           by at least 150 Voting Members. The petition shall set
Meetings of Membership and Elections
                                                           forth in detail the matter to be voted upon.
Section 1. Annual Meeting
                                                               (1) The motion or petition shall be presented to
The Annual Meeting of the Membership shall be                  the President and Chief Executive Officer who
held on a date designated by the Board during the              shall, within 30 days, distribute to each Voting
period from September 15th through November 15th               Member a ballot and voting instructions. The
of each year. Such meeting shall be held at the                President and Chief Executive Officer may also
location designated by the Board. The purposes of              provide factual background and/or explanatory
the Annual Meeting shall be to announce the newly-             information regarding the matter to be voted
elected Directors, if any, to present to the Members           upon. The ballot shall set forth each proposed
information regarding industry developments and                action and shall provide for an opportunity to vote
other matters of interest to Members, and to hold a            for or against each proposed action. The voting
forum for Members to raise, for discussion only, any           instructions shall indicate the number of responses
relevant questions about the Corporation’s operations.         needed to meet the quorum requirements, state
Section 2. Special Meetings                                    the percentage of approvals necessary to approve
                                                               each matter and specify the deadline, as provided
Special meetings of the Membership may be called               in Article III, Section 5(C) of these Bylaws for
by the Chairperson, by four Directors or by at least           submitting the ballot.
10% of the Voting Members who sign, date and deliver
to the Chairperson, the Vice-Chairperson or the                (2) The provisions of Article VIII, Paragraph (D)
Secretary-Treasurer of the Board one or more written           (2) or (D)(3) of the Articles of Incorporation,
demands for the meeting describing the purpose or              regarding required legal opinions, shall be
purposes for which the special meeting is to be held.          complied with by the proponents before the
The Corporation may conduct only those matters at              matter is presented to the President and Chief
a special meeting of the Members that are within the           Executive Officer.
purpose or purposes described in the notice of the             (3) Matters presented for vote pursuant to this
special meeting. Special meetings of the Members               Article III, Section 5 shall reflect the vote of each
shall be held in the City of Phoenix, Arizona, or at the       Director on each proposed change. The Board may
Annual Meeting, and shall commence on a Monday.                include a majority and minority opinion on each
                                                               proposed change, not to exceed 250 words.
Section 3. Notice of Meetings
                                                           (B) Each Member exercising the right to vote shall
Written or printed notice stating the date, time,
                                                           follow the instructions provided.
place and the purpose or purposes of each annual
and special Members’ meeting shall be mailed by            (C) At 2:00 p.m., Phoenix, Arizona time, on the first
the President and Chief Executive Officer to each          Wednesday (which is not a holiday observed by the
Voting Member not less than 30 nor more than               Corporation) on or after the 30th day following the
60 days before the date of the meeting.                    distribution of the ballots, which time and date shall
                                                           be the deadline for submitting votes, voting shall
Section 4. Eligibility to Vote
                                                           close and the voting system data shall be securely and
(A) All voting shall be restricted to those Members        confidentially provided to the Designated Accountant.
who hold a current, valid Membership (but not those        On the same day the Designated Accountant shall
whose Best Western Properties have never been              certify the results of the vote to the Corporation.
activated on the Corporation’s reservation system) and




PG 8 | Bylaws & Articles
             Case 2:18-cv-04677-SMB Document 1-3 Filed 12/14/18 Page 14 of 33
(D) All Members voting shall have the right to be            Section 9. Record Date
present at the certification of the results of the vote      In order that the Corporation may determine the
and may challenge any procedure or certification. The        Members entitled to notice of a Members’ meeting,
Designated Accountant shall rule upon each challenge         to demand a special meeting, to vote or to take any
in writing and the ruling of the Designated Accountant       other action, the Board may fix a record date, which
shall be final, as shall the Designated Accountant’s         shall not be more than 70 days before the date of
certification of the voting results.                         the meeting or action requiring a determination of
(E) The President and Chief Executive Officer shall,         the Voting Members. In the event the Board does not
within five days of receipt of the certification of the      fix a record date: (i) the Members entitled to vote at
voting results, send a written report of the voting          the meeting or to demand a special meeting shall be
results to all Members.                                      determined as of 1:00 o’clock in the afternoon on the
Section 6. Quorum/Votes Required for Passage                 day before notice of the meeting is sent; and (ii) the
                                                             Members entitled to take action without a meeting
(A) Unless otherwise required by the Nonprofit Act           shall be determined as of 1:00 o’clock in the afternoon
or the Articles of Incorporation, a quorum shall be:         on the day before the ballot is sent. A determination
(i) for any Annual Meeting, or any regular or special        of Members entitled to notice of or to vote at a
meeting of the Members, 10% of the Voting Members;           Membership meeting is effective for any adjournment
(ii) for any ballot, except for the election of Directors,   of the meeting unless the Board fixes a new date for
the timely return of ballots meeting the requirements        determining the right to notice or the right to vote.
of this Article III of 10% of the Voting Members, and        The Board shall fix a new date for determining the
(iii) for the election of Directors, 10% of the Voting       right to notice or the right to vote if the meeting is
Members whose Best Western Properties are located            adjourned to a date that is more than 70 days after
in the respective District.                                  the record date for determining Members entitled to
(B) Unless otherwise required by the Nonprofit Act,          notice of the original meeting.
the Articles of Incorporation, or Article II, Section 6(D)   Section 10. Action by Written Consent
of these Bylaws for all matters upon which Members
are entitled to vote, except: (i) the Election of            The Members may approve any action required or
Directors, (ii) amendment or repeal of the Bylaws            permitted by the Nonprofit Act that requires the
and (iii) amendment or restatement of the Articles           Members’ approval without a meeting of the Members
of Incorporation, an affirmative vote of a majority of       if the action is approved by the affirmative vote of
the votes cast shall result in passage of the matter         a majority of the voting power unless the Articles
proposed provided at least 33 1/3% of all Voting             of Incorporation, these Bylaws or the Nonprofit Act,
Members vote in favor of the proposal.                       as amended, requires the action be approved by a
                                                             different percentage. The action shall be evidenced
(C) The adoption, amendment or repeal of any Bylaw           by one or more identical written consents describing
provision requires the affirmative vote of the Members       the action taken, signed by Members representing
as set forth in the Articles of Incorporation.               at least the requisite amount of the voting power
(D) The amendment or restatement of the Articles             required for approval of the action, and delivered to
of Incorporation or any provision thereof shall require      the Corporation for inclusion in the minutes or filing
the affirmative vote of the Members as set forth in the      with the corporate records.
Articles of Incorporation.
                                                             Article IV
Section 7. Proxy and Cumulative Voting Prohibited
                                                             Board
(A) Proxy and cumulative voting by Members is
expressly prohibited.                                        Section 1. General
(B) No Member or Members may create a voting trust           The affairs, business and concerns of the Corporation
conferring on one or more trustees the right to vote or      shall be conducted by a Board of seven Directors.
otherwise act for the Member or Members.                     (A) The Directors shall be classified in such a manner
Section 8. District Meetings                                 that each Director shall serve a term of three years,
                                                             except as set forth in Article IV, Section 8 and
(A) Except as otherwise provided in the Articles of          Section 11 of these Bylaws, and in such manner that the
Incorporation and these Bylaws, the Board may call           terms of approximately one-third of the whole number
individual District Meetings or combined District            of Directors shall expire annually. Notwithstanding
Meetings at such times and places as it may determine.       the foregoing, each Director shall hold office until the
(B) The nomination of Directors under Article IV,            Director’s successor is elected and qualified, or until
Section 3 of these Bylaws shall be conducted at              the Director’s earlier resignation or removal.
a District Meeting convened at the location of the           (B) The Board shall divide the geographic area of the
Annual Meeting no more than two days prior to the            Membership into seven Districts, comprised of whole
Annual Meeting and no later than the adjournment of          states, territories, provinces and/or possessions (the
the Annual Meeting. The election of Directors who are        District of Columbia is considered to be a state for
uncontested for election may be conducted at this            purposes of this Article).
District Meeting as provided in Article IV, Section 4(A)
of these Bylaws.


                                                                                           Bylaws & Articles | PG 9
             Case 2:18-cv-04677-SMB Document 1-3 Filed 12/14/18 Page 15 of 33
(C) A Majority of the Board may, if it deems such           (B) Relevant corporate filings showing ownership
action is in the best interest of the Corporation, alter,   interest among owners, partners, members or
change or amend the boundaries of the Districts by          shareholders;
resolution of the Board without the requirement of          (C) Relevant tax filings; and
amending this Bylaw.
                                                            (D) Any relevant agreements or trust documents
Section 2. Qualifications                                   among owners, partners, members or shareholders.
The following are qualifications to seek election as a      Residence shall be established by providing
Director (a “Candidate”), and to remain qualified to        documentation, at a minimum, of the following:
serve as a Director:
                                                            (A) A permanent personal dwelling in the District;
(A) Equity Interest.
                                                            (B) A valid state or province driver’s license or
    (1) A Candidate must own, and must have
                                                            identification reflecting a permanent personal
    owned for at least two years prior to seeking
                                                            dwelling in the District; and
    election, at least a 25% equity interest in an
    owned Best Western Property or Properties.              (C) A valid state or province tax return from the
                                                            previous year reflecting a permanent personal
    (2) A Candidate must own and continue to
                                                            dwelling in the District.
    own through the election process at least a
    10% equity interest in an owned Best Western            Failure to provide such equity interest ownership
    Property in the District the Candidate seeks            or residence documentation shall constitute a
    to represent.                                           presumption that the Candidate or the Director
    (3) A Director must continuously own at least           is not qualified to serve.
    a 25% equity interest in an owned Best Western          Felonies and crimes involving fraud or falsehoods may
    Property or Properties.                                 be established through a search of public records, to
    (4) A Director must continuously own at least           include but not limited to court records. The existence
    a 10% equity interest in an owned Best Western          of any such record shall constitute a presumption that
    Property in the Director’s District.                    the Candidate or Director is not qualified to serve.
    (5) A Candidate or a Director may satisfy the           Directors shall certify annually their continued
    25% equity interest ownership requirement by            qualification to serve as a Director. The General
    adding together Best Western equity interest            Counsel may request and a Director shall provide any
    ownerships as long as each added equity interest        documents and information reasonably required to
    is at least 10%.                                        evaluate and verify the annual certification. Within
                                                            the scope of the evaluation and verification, Directors
(B) With respect to Sections (A)(2) through (A)(5)
                                                            shall execute all documents requested by the General
above, a Candidate or a Director must be and must
                                                            Counsel related to the obtaining of relevant documents
remain the Voting Member for any Best Western
                                                            and information.
Property or Properties relied upon to satisfy the
equity interest ownership requirement.                      Section 3. Nominations for Directors
(C) Must reside in the District the Candidate seeks         No more than two days prior to the date of the first
to represent and the Director represents.                   general business session for all Members at the Annual
                                                            Meeting, nominations for Directors shall be made from
(D) Has not been convicted of a felony, a crime
                                                            the floor at a District Meeting of the District for which
involving fraud or falsehoods, or a crime related to
                                                            a Director is to be elected held pursuant to Article III,
the operations of a hotel or to the lodging industry.
                                                            Section 8(B) of these Bylaws; provided, however, that
(E) (1) with regard to Properties in which a Candidate      except in the case of a vacancy occurring on the Board
or a Director has an ownership interest, they must          as described in Article IV, Section 8, a Candidate’s
cumulatively have and maintain a Quality Assurance          name may not be placed in nomination unless there
average score, measured using the three (3) most            shall have been filed with the General Counsel at least
recent assessments for each Property, that is at or         45 days prior to the calling of the District Meeting
above the previous year’s North American average;           to order:
and (2) the Board of Directors shall establish a policy
                                                            (A) A written statement signed by the Candidate:
of enforcing this requirement consistent with Best
Western membership rules.                                       (1) Agreeing to accept the nomination.

Equity interest ownership can be established by a               (2) Certifying Article IV, Section 2 qualifications.
Best Western Property that is in a closely held family          (3) Certifying there is neither a presently serving
trust that is for the benefit of the Director Candidate         Director whose term does not expire during that
or Director, and a parent, spouse, child or blood-              year nor a candidate in any District who is affiliated,
related brother or sister.                                      directly or indirectly, with a Best Western Property
                                                                which the certifying Candidate represents.
Equity interest in a Best Western Property shall be
established by providing, at a minimum:                     (B) Documentation supporting Article IV, Section 2
                                                            qualifications.
(A) Recorded title to the Property;




PG 10 | Bylaws & Articles
             Case 2:18-cv-04677-SMB Document 1-3 Filed 12/14/18 Page 16 of 33
The burden of proof is on the Candidate to                  shall cast his/her vote as specified in the voting
establish by a preponderance of the evidence                instructions.
that the Candidate is qualified in accordance with          (C) At 2:00 p.m., Phoenix, Arizona time, on the 16th
Article IV. The General Counsel may request and             day following the distribution of the election ballots
the Candidate shall provide any documents and               to the Members, which time and date shall be the
information relevant to determining qualification. The      deadline for submitting votes, voting shall close
Candidate shall execute all documents requested             and the voting system data shall be securely and
by the General Counsel related to the obtaining of          confidentially provided to the Designated Accountant.
relevant evidence. Within 7 days of the receipt of the      On the same day the Designated Accountant shall
required documentation, the General Counsel shall           certify the results of the vote to the Corporation.
determine whether the information provided supports
the certification. If the General Counsel concludes         (D) All Members shall have the right to be present
that the information provided does not support the          at the certification of the results of the vote and
certification, the General Counsel shall promptly make      may challenge any procedure or certification. The
a full report with detailed explanation to the Board.       Designated Accountant shall rule upon each challenge
The Candidate will not be eligible to be nominated          in writing and the ruling of the Designated Accountant
unless at least five Directors vote in favor of accepting   shall be final, as shall the Designated Accountant’s
the information as supporting the certification.            certification of the voting results.

At least 45 days prior to the District Meeting of the       (E) The President and Chief Executive Officer,
Director Candidate’s District, the Director Candidate       immediately upon receiving the certification of the
shall provide to the General Counsel a summary of the       results of the election, shall send each candidate a
Director Candidate’s relevant background (to include        copy of the certification and within five days thereafter
all past and present Best Western Property equity           send a written report of the election results to all
interest, education, work experience, Best Western          Members.
experience, and whether the Director Candidate has          (F) When a voice vote is held, each Member of the
filed for personal bankruptcy protection in the prior       District for which such voice vote is held may, upon
7 years). This information shall be provided to Voting      being asked by the chairperson of the District Meeting,
Members as detailed in Article IV, Section 4.               respond by voice either for or against the sole qualified
Section 4. Election of Directors                            nominee for Director. The chairperson of the District
                                                            Meeting shall then determine the outcome of the voice
(A) On or before the second Monday following                vote, which determination shall be final.
the date of the first general business session for
all Members at the Annual Meeting, the President            (G) The nominee in each District who receives the
and Chief Executive Officer shall distribute to each        highest number of votes cast from Members in
Voting Member in the District for which a Director is       that District shall be elected. Where a voice vote is
to be elected, the following: (i) a ballot showing the      authorized by these Bylaws, a nominee who receives
names of all qualified nominees for Director from that      a voice vote in favor of such nominee’s election as a
District; (ii) a summary of each qualified nominee’s        Director shall be elected.
relevant background (to include all past and present        (H) Directors elected shall take office at the Regular
Best Western Property equity interest, education, work      Annual Meeting of the Board immediately following
experience, Best Western experience, whether the            the Annual Meeting in the year elected or upon
qualified nominee has filed for personal bankruptcy         certification of the election by the Designated
protection in the prior 7 years, and the past two years     Accountant, whichever occurs later.
of performance of any Best Western Property in
                                                            (I) Directors shall be elected for a term of three
which the qualified nominee has an equity interest);
                                                            years except as set forth in Article IV, Section 8 of
and (iii) voting instructions indicating the number of
                                                            these Bylaws.
responses needed to meet the quorum requirements,
stating the percentage of approval necessary to elect a     Section 5. Quorum; Voting and Waiver of Notice
Director and specifying the date and time, as provided      (A) A Majority of the Board shall constitute a quorum
in Article IV, Section 4(C) of these Bylaws, by which       for the transaction of business. Except as expressly
votes must be submitted in order to be counted;             provided otherwise in these Bylaws, the act of the
provided, however, if there is only one qualified           majority of the Directors present at a meeting at which
nominee for Director from the District, the Voting          a quorum is present shall be the act of the Board.
Members of that District that are present at the District
                                                            (B) If at any meeting of the Board, there shall be less
Meeting at which nominations for Director were made
                                                            than a quorum present, a majority of those present
shall hold a voice vote on election of the nominee.
                                                            may adjourn the meeting, from time to time, until a
(B) Except in circumstances where a voice vote is           quorum is obtained, and no further notice thereof
held, each Voting Member may vote for one Director          need be given other than by announcement at the
for the District in which the Member’s Best Western         adjourned meeting.
Property is located and for which candidates have
                                                            (C) Proxy voting by a Director or Directors is expressly
been nominated on the ballot provided pursuant to
                                                            prohibited.
Article IV, Section 4(A) of these Bylaws. The Member




                                                                                          Bylaws & Articles | PG 11
             Case 2:18-cv-04677-SMB Document 1-3 Filed 12/14/18 Page 17 of 33
(D) A Director may waive any notice required by the         ballots on the 30th day following the mailing of the
Nonprofit Act, the Articles of Incorporation or these       notice of the vacancy and voting shall be concluded
Bylaws by executing a written notice of waiver before       within 60 days of the mailing of the notice of the
or after the date and time of the meeting. A Director’s     vacancy. At 2:00 p.m., Phoenix, Arizona time, on the
attendance at or participation in a meeting waives any      final day of such 60-day period, which time and date
required notice to the Director of the meeting unless       shall be the deadline for submitting votes, voting shall
the Director: (i) at the beginning of the meeting or        close and the voting system data shall be securely and
promptly upon the Director’s arrival objects to holding     confidentially provided to the Designated Accountant.
the meeting or transacting business at the meeting;         On the same day, the Designated Accountant shall
and (ii) does not thereafter vote for or assent to action   certify the results of the vote to the Corporation.
taken at the meeting.                                       The candidate receiving the highest number of votes
Section 6. Regular Annual Meeting of the Board              shall serve the remainder of the term for such Board
                                                            position. In the event only one candidate is eligible for
(A) There shall be one Regular Annual Meeting of the        election, on the 30th day following the mailing of the
Board each year and such other meetings as fixed by         notice of vacancy, the President and Chief Executive
the Board. Each meeting may extend over a period of         Officer shall declare, upon the affirmative vote of a
consecutive days without being adjourned.                   majority of the then serving Directors at a meeting of
(B) The Regular Annual Meeting of the Board shall           the Board, that the candidate is elected to serve the
be held each year at the principal office of the            remainder of the term for such Board position. The
Corporation at 8:00 A.M. local time on the first or         vote by the Board may be by telephone conference
second Monday of the Corporation’s fiscal year as           call participated in by a majority of the then serving
determined by the Board, with at least thirty (30) days     Directors.
notice to the Membership, for the purpose of electing       Section 9. Compensation of Members of the
Officers of the Board designated in Article V, Section 1    Board of Directors
and conducting such other business as may be
brought before the meeting.                                 Directors shall serve as such without salary or other
                                                            compensation, except as provided in this Article IV,
Section 7. Special Meetings of the Board                    Section 9.
Special meetings of the Board may be called by the          (A) Directors shall receive an annual fee. The annual
Chairperson upon the written request of any three           fee shall be adjusted annually, as appropriate, to
Directors (which three Directors may include the            account for inflation.
Chairperson). Notice of any such special meeting
setting forth the date, time and place of the meeting       (B) For each day a Director (i) is away from both
shall be in writing and given at least five days            the Director’s principal place of business and the
before the meeting personally, by facsimile, by wire        Director’s primary personal residence and (ii) is
or wireless communication, by private carrier, or           performing services on behalf of the Corporation, the
by overnight courier. The notice shall describe the         Director may request reimbursement of reasonable
purpose of the special meeting.                             business and travel expenses. Reimbursement of the
                                                            expenses shall be according to the then Board policy
Section 8. Vacancies                                        regarding the reimbursement of business and travel
A vacancy on the Board occurring prior to 90 days           expenses. If a Director stays in a private secondary
before the next Annual Meeting shall be filled              residence, other than his/her legal residence, while in
by special election according to the procedures             Phoenix, Arizona, performing services on behalf of the
established in this Article IV, Section 8, and in           Corporation, the Director may request payment equal
accordance with Article IV, Section 4 of these Bylaws.      to or less than the average amount of the hotel costs
Notice of the vacancy shall be mailed to the Voting         paid by Directors staying at Best Western Properties.
Members in the District for which there is a vacancy        (C) For the reimbursement of allowed business
within 10 days of receipt of notice by any Director         and travel expenses, the Director must provide
or the President and Chief Executive Officer of the         the Corporation with a summary of activities and
occurrence of an event that has caused a vacancy.           services performed on behalf of the Corporation
Members may nominate candidates by presenting               and documentation, acceptable for federal income
to the President and Chief Executive Officer, within        tax purposes, of the expenses incurred. The Board
30 days of the mailing of the notice, a nominating          may adopt on an annual basis a policy regarding the
petition signed by at least five Voting Members in          reimbursement of business and travel expenses. If the
the District. The proposed candidate shall submit           policy differs from that of the prior year, the Board
to the President and Chief Executive Officer or             shall provide each Member with a notification of the
his designee all documents required by Article IV,          changes.
Section 3 of these Bylaws prior to the distribution of
the ballots in a contested election, or within 60 days      Section 10. Specific Powers of Board
of the mailing of the notice of the vacancy in an           Without in any way limiting the general and other
uncontested election. Voting in a contested election        powers of the Board as established by statute, by
shall be conducted by secret ballot, in accordance          the Articles of Incorporation, and elsewhere in these
with Article IV, Sections 4 and 8 of these Bylaws. The      Bylaws, the Board shall have the following powers:
President and Chief Executive Officer shall distribute


PG 12 | Bylaws & Articles
             Case 2:18-cv-04677-SMB Document 1-3 Filed 12/14/18 Page 18 of 33
(A) To employ and discharge the President and                the election ballot unless the Director has notified
Chief Executive Officer.                                     the Board and the President and Chief Executive
(B) To work with the President and Chief Executive           Officer in writing of the Director’s desire not to be
Officer to carry out the plans, as described in Article V,   placed on the ballot. In the event the Director resigns
Section 4 of these Bylaws, and meet the budget               before ballots are distributed, election of a Director
approved by the Board.                                       for the then vacant position shall be as provided in
                                                             this Article IV, Section 11. Other candidates may be
(C) To manage the operations of the Corporation that         nominated by presenting to the President and Chief
affect the financial affairs of the Members, including       Executive Officer, within 30 days of the submission of
but not limited to: Membership development, Property         the petition, a nominating petition signed by at least
standards and evaluations, hearings and Member               five Voting Members in the District. Each proposed
meetings and communications.                                 candidate shall submit to the President and Chief
(D) To work with the Advisory Committees to develop          Executive Officer or his designee all documents
strategic direction of the Corporation.                      required by Article IV, Section 3 of these Bylaws prior
                                                             to the distribution of the ballots. Voting in contested
(E) To set policies for the strategic direction of
                                                             elections shall be conducted by secret ballot, in
the Corporation.
                                                             accordance with Article IV, Sections 4 and 11 of these
Upon written request to the President and Chief              Bylaws. The President and Chief Executive Officer
Executive Officer, a Director shall be provided all          shall distribute ballots on the 30th day following the
records of the Corporation, including individual             receipt of the petition, and voting shall be concluded
employee payroll information. Except for individual          within 60 days of receipt of the petition proposing
employee payroll information, information contained          removal. At 2:00 p.m., Phoenix, Arizona time, on the
within employee personnel files, as maintained by the        final day of such 60-day period, which time and date
director of human resources, shall not be provided.          shall be the deadline for submitting votes, voting shall
Subject to the provisions of A.R.S. § 10-11602(A), and       close and the voting system data shall be securely and
prior to the disclosure of information received by           confidentially provided to the Designated Accountant.
Directors to third parties, the Director shall notify the    On the same day, the Designated Accountant shall
Board in writing as to the party requesting information      certify the results of the vote to the Corporation.
and the purpose of such disclosure. It is the duty of the    The candidate receiving the highest number of votes
Director to ensure the information remains confidential      shall serve the remainder of the term of such Board
and is not disclosed by the third party. The Board           position.
may designate other information as confidential. This
                                                             (B) Removal by Board. At any time during the
additional confidential information shall be subject
                                                             Corporation’s regular business hours, members of
to the notification provisions applicable to individual
                                                             the Board shall have the right to review any expense
employee payroll information.
                                                             reports submitted to the Corporation by any Director.
A Director shall immediately report to the President         If the Board determines that there is cause to believe
and Chief Executive Officer or the General Counsel all       that a Director has falsified information on an expense
Corporation employee alleged misconduct, including,          report filed with the Corporation, the Board shall
but not limited to, violations of the Corporation Code       hold a hearing to determine whether the information
of Business Conduct and Ethics, which applies to all         was falsified by the Director. If the Board determines,
Corporation employees, and alleged illegal or unethical      based on a preponderance of the evidence, that
behavior by a Corporation employee. The President            a Director has falsified information on an expense
and Chief Executive Officer or the General Counsel           report, the Board shall ask that Director to resign. If
shall promptly advise the Board of any such report and       the Director refuses to resign, the Board may remove
shall keep the Board apprised of the matter. The Board       the Director by the unanimous vote of all remaining
may decide to involve independent outside auditors           Directors (excluding the accused Director). Both
in any investigation. Directors shall cooperate in any       the determination of falsification and the vote must
Corporation investigation related to the matter.             take place during an open meeting of the Board
A Director does not have the authority to, and may           at which any Member may attend. The Board may
not, promise or grant anonymity, confidentiality, or         consider at the hearing any evidence it determines
immunity to any Corporation employee.                        to be competent and relevant. The Board member
                                                             charged with filing false expense reports may attend
Section 11. Removal of Directors
                                                             the hearing with legal counsel and shall have the
(A) Removal by Petition. Upon delivery to the                opportunity to offer a defense. Any Member is entitled
President and Chief Executive Officer of a written           to obtain from the Corporation a copy of the minutes
petition proposing the removal of a particular Director,     of any proceeding for the removal of a Director. If
signed by at least one-third of all Voting Members           the Board removes a Director, as provided herein,
in such Director’s District, a special election shall be     the Board shall call a special election in the removed
held according to procedures established in Article IV,      Director’s District for the election of a new Director.
Section 8 of these Bylaws. Notice of the election
                                                             (C) Removal as Not Qualified.
shall be distributed to the Voting Members in the
District within 10 days of receipt of the petition. The      In the event that a Director is presumed not qualified
incumbent Director shall automatically appear on             to serve based upon Article IV, Section 2 Qualifications,



                                                                                          Bylaws & Articles | PG 13
             Case 2:18-cv-04677-SMB Document 1-3 Filed 12/14/18 Page 19 of 33
the Director may submit any relevant evidence to               attorney’s costs and fees; otherwise, counsel
establish that he or she is qualified to serve and the         shall be at the sole cost of the Respondent.
following process shall be used to determine what              (9) At the open Board meeting, the Respondent
further action, if any, to take:                               will be allotted a reasonable amount of time
    (1) If the General Counsel determines that there           to present relevant, competent evidence.
    is reasonable cause to believe that a Director             The Respondent may also make a statement.
    does not meet the qualification requirements               (10) The Board shall consider the report and all
    of Article IV (the “Respondent”), the General              matters presented, deliberate in open session
    Counsel shall engage an independent third-party            and then determine, through vote, whether the
    to conduct an inquiry related to the Respondent’s          matter of the Respondent’s qualifications and
    qualifications. The General Counsel shall promptly         possible removal should be submitted to the
    advise the Board in writing of the engagement.             Members for vote. If a majority of the Directors
    (2) The independent third-party shall conduct an           then serving (excluding the Respondent) does
    impartial investigation regarding the Respondent’s         not vote to submit the matter of the Respondent’s
    Article IV qualifications. The independent third-          qualifications and possible removal to the
    party shall consider all competent, relevant               Members for vote, the matter is closed and
    evidence. The Board and the Respondent                     no further action required.
    shall cooperate fully in the investigation and             (11) If the Board determines by a vote of a
    provide any requested relevant documents and               majority of Directors then serving (excluding the
    information to the independent third-party. Within         Respondent), that the matter of the Respondent’s
    the scope of the investigation, the Board and the          qualifications and possible removal should be
    Respondent shall execute all documents requested           submitted to the Members for vote, the Board shall
    by the independent third-party directly related to         submit the proposed removal to the membership
    the obtaining of documents and information.                for ballot in accordance with Bylaws Article III,
    (3) All reasonable efforts shall be made by                Section 5. The ballot shall include a copy of the
    the independent third-party to complete the                independent third-party’s report and the vote
    investigation within 30 days of engagement.                of each Director on the issue of sending the
    (4) The independent third-party shall produce              matter to the Members for vote. The Board may
    a written report that includes findings of fact            include a majority and minority statement on the
    and conclusions as to whether the Respondent               proposed removal, not to exceed 250 words each.
    meets the Director qualification requirements of           The Respondent may provide a statement, not to
    Article IV. The independent third-party shall use          exceed 250 words.
    a preponderance of the evidence standard.                  (12) If the ballot for the removal of the Respondent
    (5) The written report shall be provided to the            results in an affirmative vote of a majority of the
    General Counsel who shall provide the report               votes cast, provided at least 33 1/3 % of all Voting
    to the Board, including the Respondent, within             Members vote in favor of the removal, the ballot
    three business days of receipt.                            shall result in the removal of the Respondent who
                                                               no longer holds office upon the certification of the
    (6) The General Counsel will present the report at
                                                               ballot by the Designated Accountant.
    an open session Board meeting within 30 days of
    receipt of the written report.                             (13) A ballot for the removal of the Respondent
                                                               requires the affirmative vote of a majority of the
    (7) If the independent third-party concludes that
                                                               votes cast, and the affirmative vote of at least
    the Respondent meets the Director qualification
                                                               33 1/3 % of all Voting Members, in favor of the
    requirements of Article IV, the matter shall be
                                                               removal, otherwise the Director is not removed
    closed and no further action required.
                                                               and the removal action as to qualifications is
    (8) If the independent third-party concludes               concluded. A Director removal ballot that does
    that the Respondent does not meet a Director               not pass does not affect any other action taken
    qualification requirement of Article IV, the               by the Board.
    Respondent shall be provided notice, and shall
                                                           If the ballot results in the removal of Respondent,
    have the right to be present and to have counsel
                                                           the process of filling the vacancy detailed in Bylaws
    present at the open Board meeting at which the
                                                           Article IV, Section 8 Vacancies, shall apply.
    report is presented and considered. The open
    Board meeting at which the report is presented         Section 12. Maximum Term of Directors
    and considered shall not be less than 20 days          No person who shall have served two or more elected
    after the Director is provided notice of the report.   terms, whether or not consecutive, shall be eligible to
    Respondent’s counsel shall not have the right          be appointed or elected as a Director. For purposes of
    to address the Board; rather, counsel may assist       this Article IV, Section 12, “elected term” shall include
    and advise the Respondent. If upon completion          an unexpired term to which a Director is elected to
    of the process the Respondent is not removed,          fill a vacant Director position pursuant to Article IV,
    the Respondent will be reimbursed reasonable           Section 8 of these Bylaws, or to replace a removed
                                                           Director pursuant to Article IV, Section 11 of these




PG 14 | Bylaws & Articles
            Case 2:18-cv-04677-SMB Document 1-3 Filed 12/14/18 Page 20 of 33
Bylaws, which elected term shall have as its length        which a Board member has an ownership interest;
the period from election until the next Regular            and (ii) a relative is a parent, spouse, brother, sister,
Annual Meeting of the Board plus three years.              child, stepchild, grandparent, grandchild, uncle, aunt,
Section 13. Conduct of Board Meetings                      nephew, niece, or first cousin (all through blood or
                                                           marriage) of the appointing Board member.
At least 10 days prior to each regular Board meeting, a
written agenda setting forth each item to be presented     (B) No Board member may appoint his or her business
at the meeting shall be prepared and made available to     partner as a Governor or to an Advisory Committee
each Director and to any Member upon request. Action       unless the appointee is a current Voting Member and
at Board meetings shall be limited to action on those      has an ownership interest of at least 10% of the hotel
items set forth in the agenda, except for such matters     of which the appointee is the current Voting Member.
as the Chairperson and at least two other Directors        For purposes of this Bylaws Article IV, Section 15, a
certify in writing to involve a bona fide emergency        business partner is defined as an individual with whom
requiring immediate action of the Board. All meetings      a Board member directly shares business interests
of the Board shall be open to any Member except that       (e.g., revenue, losses, and/or liability).
the Board may convene a closed executive session           Section 16. Litigation Defense Costs and Fees
for the purpose of considering personnel matters,          A Director who is a plaintiff in a lawsuit, or who
considering confidential issues dealing with specific      is providing funding for a lawsuit, in which the
Members, receiving legal advice or for any other           Corporation, the Board, a Director, an Officer, an
matter which, to avoid legal liability, may require        employee, a subsidiary, or an affiliate organization
confidential treatment. The Board may convene an           is a defendant, shall be responsible for reimbursing
executive session only upon the affirmative roll call      the Corporation for all reasonable costs of litigation,
vote of at least 80% of the then serving members of        including, but not limited to, attorneys’ costs and fees
the Board. Action of the Board may only be taken by        and expert witness costs and fees, if the defendant
recorded roll-call vote and the vote of each Director      Corporation, Board, Director, Officer, employee,
on each issue must be recorded. The Board shall keep       subsidiary, or affiliate organization is the prevailing
detailed minutes of all meetings, including minutes of     party in such lawsuit.
the general nature of discussions in executive sessions,
which minutes shall be made available to all Members       Article V
upon request. The Board may keep detailed minutes
                                                           Officers
of proceedings in executive session which shall be
considered privileged and not subject to disclosure        Section 1. Designation of Officers
except upon proper legal authority or court order. An      The Board shall annually, at its Regular Meeting of the
executive session may only occur within a regular or       Board, name the Officers of the Board who shall consist
special Board meeting.                                     of a Chairperson of the Board, Vice-Chairperson of
Section 14. Limitation on Employment of Directors          the Board and Secretary-Treasurer of the Board, all
During and Following Term                                  of whom shall be Directors. The Board shall have the
                                                           power to confer such titles as it deems appropriate on
During the period of time an individual serves on          any Officer or employee of the Corporation.
the Board, and for a period of five years thereafter
(commencing from the date the individual no longer         Section 2. Chairperson
is serving on the Board, whether or not the former         (A) The Chairperson, who shall serve for a one year
Director completes the entire term), such individual       term, shall preside at Board meetings and official
shall not be employed by the Corporation in any            meetings of the Members. The Chairperson shall have
capacity without the approval of the Members. In           such powers as the Board may assign. The Chairperson
addition, during such period of time, such Director,       shall have the right to serve as an ex officio member
and any corporation, partnership, proprietorship,          of any committee appointed by the Board. No person
trust or other business entity in which such individual    shall serve more than one year as Chairperson unless
has an equity or beneficial interest of more than 5%,      elected to an additional term by the unanimous vote
shall not in any way be employed or engaged by the         of the Board.
Corporation, or contract with the Corporation, in any      (B) In the absence of the Chairperson, or in the event
manner, without the approval of the Members. The           of the Chairperson’s inability or refusal to act, the Vice-
approval of the Members required in this Article IV,       Chair­person, or a Director elected by the Board for the
Section 14 shall be determined pursuant to Article III     term and purpose stated in the resolution of election
of these Bylaws.                                           shall perform the duties of the Chairperson, and when
Section 15. Limitation on Certain Appointees               so doing, shall have all the powers of, and be subject
                                                           to, all the restrictions upon the Chairperson.
(A) No Board member may appoint his or her own
employee or relative as a Governor or to an Advisory       Section 3. Vice-Chairperson
Committee. For purposes of this Bylaws Article IV,         A Vice-Chairperson shall be named by the Board and
Section 15: (i) an employee is a person who receives       shall perform such duties and have such authority as
compensation from and whose work is controlled             determined by resolution of the Board.
or directed by a Board member or an entity in




                                                                                         Bylaws & Articles | PG 15
             Case 2:18-cv-04677-SMB Document 1-3 Filed 12/14/18 Page 21 of 33
Section 4. President and Chief Executive Officer            Section 5. Annual Financial Statement
The President and Chief Executive Officer shall be          Within 90 days after the close of the fiscal year of
named by the Board, shall be the chief administrative       the Corporation, a financial statement, including
officer of the Corporation and shall have such powers       the balance sheet and profit and loss statement for
and duties as the Board may assign. The President           the preceding fiscal year, shall be furnished to each
and Chief Executive Officer shall have such duties,         Member. This financial statement shall be certified
responsibilities and powers as are incident to a chief      by an independent certified public accountant.
executive officer, but shall at all times be responsible
                                                            Section 6. Annual Budget
to the Board and shall carry out and conform to the
orders and directions issued from time to time by           At least 30 days prior to the beginning of each fiscal
the Board. The President and Chief Executive Officer        year, the Board shall have approved a final, detailed
shall be responsible for managing the affairs of the        annual budget showing proposed receipts and
Corporation in order to meet the objectives of the          expenditures for the upcoming fiscal year. The annual
Board in the strategic direction, updated strategic plan,   budget shall be distributed to all Members who make
yearly business plan and yearly budget or amendments        written request therefore, and who acknowledge, on
thereto approved by the Board. The President and            a form prescribed by the Corporation, that, except
Chief Executive Officer shall be responsible for the        as may be required by law, the Member will maintain
hiring and discharging of all Vice-Presidents and other     and protect the confidential nature of the documents
employees. Prior to the discharge of a Vice-President,      provided, except that it may be disclosed to Voting
the President and Chief Executive Officer shall notify      Members. Members receiving the annual budget shall
the Board members and allow discussion.                     reimburse the Corporation for reasonable photocopy
Section 5. Vice-Presidents                                  charges (which shall not include employee or overhead
                                                            expenses of the Corporation).
Vice-Presidents named by the President and Chief
Executive Officer shall perform such duties and have        Section 7. Patronize Best Western Hotels
such authority as determined by the President and           The Board shall adopt policies designed to maximize
Chief Executive Officer.                                    the business use of Best Western Properties by
Section 6. Secretary-Treasurer                              Members, the Board, Officers, employees and agents.
                                                            The policy shall provide that a Best Western Property
The Secretary-Treasurer of the Board shall perform
                                                            should be patronized, subject to reasonable availability,
such duties as determined by the Board.
                                                            anytime that the Corp­oration pays for motel or
Article VI                                                  hotel rooms or services. Such policy may provide for
                                                            exceptions, however, where Best Western Properties
Miscellaneous Provisions                                    are not reasonably available for the Annual Meeting
Section 1. Corporate Seal                                   or for District Meetings, and for trade shows held at
The corporate seal of the Corporation shall be circular     other facilities where it is beneficial for attendees to be
in form and shall contain the name of the Corporation,      staying on premises at such non-Best Western facilities.
the date of its creation and the words “Incorporated        Section 8. Limitations on Inspections
in Arizona.” Said seal may be used by causing it or a       A Member shall be given a minimum of 24 hours
facsimile thereof to be impressed, affixed, reproduced      notice before any inspection of such Member’s
on, or otherwise applied to any document, paper or          Best Western Property. No inspection of a Member’s
other receiving surface.                                    Property shall occur while such Member is attending
Section 2. Fiscal Year                                      any official meeting of the Corporation, including
The fiscal year of the Corporation shall be such as shall   (without limitation) annual conven­tions and meetings
from time to time be determined by the Board.               of the Board, or within close proximity to the death
                                                            of a family member of the particular Member, or on
Section 3. Checks, Drafts, Notes                            a recognized holiday. No points shall be deducted
All checks, drafts or other orders for payment of           from an inspection score with respect to work on or
money, notes or other evidences of indebtedness             improve­ments to a Property designed to correct the
issued in the name of the Corporation, shall be             matter in issue and pursued with reasonable diligence,
signed by such Officers, or agent or agents, of the         (i) which has been commenced prior to receipt by the
Corporation, and in such a manner, as shall from time       Member of the notice of inspection, but which has not
to time be determined by the Board.                         yet been completed, and which was not indicated to
                                                            need correction on the next previous inspection, or
Section 4. Loans
                                                            (ii) which has been commenced in response to and
No loans shall be contracted on behalf of the               within a reasonable time after the last inspection of
Corporation, and no evidence of indebtedness shall          the Property, but has not yet been completed at the
be issued in its name, unless authorized by the Board.      time of the current inspection. If the same defects are
Such authority may be general or confined to specific       noted in the next following inspection, points may be
instances.                                                  deducted at that time.




PG 16 | Bylaws & Articles
            Case 2:18-cv-04677-SMB Document 1-3 Filed 12/14/18 Page 22 of 33
Section 9. Marketing/Pricing Programs                     (E) The Board shall ensure that each Advisory
(A) The Board shall not establish any mandatory           Committee is provided with timely, comprehensive and
marketing or discount programs involving a discount       pertinent information reasonably necessary to carry
from published rack rates of Members in excess of 10%,    out well-informed deliberations. Advisory Committee
without an affirmative vote of the Members pursuant       action will take the form of recommendations reported
to Article III of these Bylaws.                           to the Board no later than the second regular Board
                                                          meeting following each Advisory Committee meeting.
(B) Only mandatory programs, and voluntary                In addition, the chairperson of the Advisory Committee
marketing programs that have been agreed to in            and the appropriate member of staff are responsible
writing by the Member, may be loaded into the             for accurately reporting the Advisory Committee
reservation system in an “open” status.                   findings to the Board, and to be available in person or
Section 10. Advisory Committees                           via telephone to discuss and answer any questions the
                                                          Board may have regarding the Advisory Committee
(A) To provide for appropriate Membership input into
                                                          recommendations.
decisions of specific concern to Best Western Property
owners, and to assist the Board and the management        (F) The recommendations and actions of any Advisory
team in maintaining proper insight into company           Committee shall not be binding on the Board or the
matters, the following Advisory Committees are hereby     Corporation and shall not constitute an act of the
created: Best Western for a Better World Committee,       Corporation.
Education & Training Committee, Marketing Committee,      Section 11. Conflict of Interest
Membership Development Committee, Quality
Assurance Committee, Reservations & Technology            No employee of the Corporation shall directly or
Committee and Supply Committee.                           indirectly, as a proprietor, partner, shareholder,
                                                          employee, lender or in any other capacity, acquire
(B) The role of the Advisory Committees is to             or retain any interest in a Best Western Property.
provide the benefit of Property perspective and to
act as an advisory group to the Board, enhancing the      Section 12. Information to Members
Corporation’s ability to provide Member services. The     Except as specifically provided otherwise in the
role of the Advisory Committees is not to provide         Nonprofit Act, the Articles of Incorporation or Article II,
direction to or supervision of the Corporation’s staff.   Section 8 of these Bylaws, whenever these Bylaws
Any direction of the Corporation’s staff in relation to   require the Board or the Corporation to notify, advise
Advisory Committee functions may be undertaken            or provide information or material in writing or by mail,
by the Board upon recom­mendation of the Advisory         the notice, advice, information or material may be
Committee. Advisory Committee members will follow         provided by letter, facsimile, e-mail, the Corporation’s
the Corporation’s ethics policies.                        website for Members, or other appropriate means
(C) Each District shall be represented by the same        calculated to provide such information or material
number of Members on each Advisory Committee.             to the intended recipient.
Each Director shall annually appoint Advisory             Section 13. Electronic or Online Voting System
Committee members whose Best Western Property             For all Membership ballots, other than those
is within the Director’s District. These appointments     conducted by a voice vote, the Corporation shall
shall be subject to ratification by the Board. At any     use an electronic or online voting system that shall:
time, the appointment or ratification of an Advisory
Committee member may be rescinded, with the               (A) Be confidential, auditable and secure;
vacancy filled by the Director, subject to ratification   (B) Provide voter anonymity; and
by the Board. Advisory Committee members shall be
                                                          (C) Produce accurate vote counts.
eligible to serve a maximum of six consecutive years,
at which time they must leave the Advisory Committee      Article VII
for a minimum of three years before being eligible for
reappointment to that Advisory Committee. Advisory        Indemnification of Directors, Officers, Governors
Committee members may serve beyond six years until        and Committee Members
the expiration of the current term of the appointing      Section 1. Persons Indemnified
Director. No Member may serve simultaneously on           The terms “Corporation,” “Director,” “Expenses,”
more than one Advisory Committee.                         “Liability,” “Officer,” “Party,” and “Proceeding” when
(D) At the beginning of each fiscal year, the             used in this Article VII, Indemnification of Directors,
Board, with the recommendations of the Advisory           Governors and Committee Members, shall have
Committees, shall establish the anticipated program       the same meanings as set forth in A.R.S. § 10-3850,
of work for each Advisory Committee. The Board shall      as amended.
determine the amount of funds necessary for each          (A) Directors. To the extent the Nonprofit Act, as
Advisory Committee to complete its assigned tasks in      amended, permits a Corporation to indemnify a person
a comprehensive and reasonable manner. Such budget        who is or was a party to a Proceeding because he is a
shall provide funding sufficient for a minimum of two     Director, this Corporation shall indemnify said person,
meetings per year, which all Advisory Committee           as more fully provided in the Articles of Incorporation.
members may attend in person.



                                                                                        Bylaws & Articles | PG 17
             Case 2:18-cv-04677-SMB Document 1-3 Filed 12/14/18 Page 23 of 33
(B) Officers. To the extent the Nonprofit Act, as           Article VIII
amended, permits a Corporation to indemnify a person
                                                            Code of Business Conduct and Ethics
who is a Party to a Proceeding because the person is
or was an Officer of the Corporation, this Corporation      The Directors of the Board acknowledge and accept
shall indemnify said person to the same extent as a         the scope and extent of their duties as directors.
Director. In addition, this Corporation shall indemnify     Directors have a responsibility to carry out their duties
said person to the extent permitted in the Articles of      in an honest, businesslike manner and within the scope
Incorporation.                                              of their authority, as set forth in the Corporations
                                                            & Associations laws of the State of Arizona, and
(C) Governors. To the extent the Nonprofit Act, as
                                                            in the Articles of Incorporation and Bylaws of the
amended, permits a Corporation to indemnify a person
                                                            Corporation. Directors are entrusted with, and are
who is a Party to a Proceeding because the person is
                                                            responsible for providing oversight of the assets and
or was a Governor of the Corporation, this Corporation
                                                            business affairs of the Corporation in an honest, fair,
shall indemnify said person to the same extent as a
                                                            diligent and ethical manner. Directors must act within
Director. In addition, this Corporation shall indemnify
                                                            the bounds of the authority conferred upon them and
said person to the extent permitted in the Articles of
                                                            with the duty to make and enact informed decisions
Incorporation.
                                                            and policies in the best interests of the Corporation
(D) Standing Committee Member. To the extent the            and all of its Members. The Board, and Directors
Nonprofit Act, as amended, permits a Corporation to         individually, shall comply with the following Code of
indemnify a person who is a Party to a Proceeding           Business Conduct and Ethics (the “Code”) and shall
because the person is or was a standing committee           adhere to the standards of loyalty, good faith, and the
member of the Corporation, this Corporation shall           avoidance of conflict of interest that follow.
indemnify said person to the same extent as a
                                                            Section 1. Duty of Good Faith and Loyalty
Director. In addition, this Corporation shall indemnify
said person to the extent permitted in the Articles         (A) A Director owes allegiance to the Corporation and
of Incorporation.                                           must act in the best interests of the Corporation while
                                                            acting in his or her official capacity.
(E) Ad Hoc Committee Member. To the extent the
Nonprofit Act, as amended, permits a Corporation to         (B) A Director shall be diligent to ensure that the
indemnify a person who is a Party to a Proceeding           Corporation’s interests are pursued during the
because the person is or was an ad hoc committee            meetings of the Board.
member of the Corporation, this Corporation shall           (C) A Director may not use the position or authority
indemnify said person to the same extent as a Director.     for personal profit, gain or other personal advantage
In addition, this Corporation shall indemnify said person   over other Members or the Corporation.
to the extent permitted in the Articles of Incorporation.
                                                            (D) A Director is accountable to the Corporation and
Section 2. Advance of Expenses                              all Members for his or her official actions and can be
This Corporation may pay for or reimburse the               held personally liable for fraud or breach of fiduciary
reasonable Expenses incurred by a Director, Officer,        duty in the conduct of Best Western’s affairs. “Fraud”
current or former Governor or current or former             generally means any act, expression, omission or
standing committee member who is a Party to a               concealment intended to deceive another for the
Proceeding in advance of final disposition of the           Director’s benefit. “Fiduciary duty” generally refers
Proceeding in accordance with A.R.S. § 10-3853,             to the duty of a Director to act with a duty of care,
as amended.                                                 loyalty, good faith and honesty in a manner that the
                                                            Director reasonably believes is in the best interests of
Section 3. Power to Indemnify
                                                            the Corporation. Whenever a Director has a question
(A) Subject to the provisions of paragraph (B) of this      about any particular behavior or action, he or she
Section 3, to the extent permitted by Arizona law,          should consult the Corporation’s legal counsel.
the Board shall have the power to indemnify persons
                                                            (E) A Director shall exercise honest and reasoned
who are not Officers, Directors, Governors, standing
                                                            judgment and act reasonably and in good faith for
committee members and ad hoc committee members
                                                            the best interests of the Corporation.
and the power to pay for or reimburse reasonable
expenses incurred by any such person who is a Party         (F) A Director shall not discuss personal business
to a Proceeding.                                            during a meeting of the Board nor advance his or
                                                            her personal interests while in official session at the
(B) No other person or entity than those specifically
                                                            expense of the Corporation.
named in the Articles of Incorporation shall be
indemnified unless by specific Resolution of the            (G) A Director shall not make personal attacks on
Board identifying the indemnitee and the specific           other Directors, staff or Members. Disagreements
scope and conditions of the indemnity.                      shall be expressed in an objective, professional and
                                                            respectful manner to the entire Board and shall not be
(C) Except as provided above in paragraph (B) of this
                                                            directed to the person with an opposing point of view.
Section 3, no indemnity shall be extended, by grant
whether express or implied, to a Member, actual or          (H) A Director may not accept commissions or
apparent agents or independent contractors.                 rebates that belong to the Corporation for his
                                                            or her personal gain.



PG 18 | Bylaws & Articles
             Case 2:18-cv-04677-SMB Document 1-3 Filed 12/14/18 Page 24 of 33
(I) A Director shall not submit to the Corporation         Chief Executive Officer; to work with the President
false claims nor make false statements related to any      and Chief Executive Officer to carry out the strategic
claim for reimbursement.                                   plans of the Corporation; to meet the budget
(J) A Director shall conduct all aspects of his or         approved by the Board; to manage the operations of
her public and private life in a manner that does not      the Corporation that affect the financial affairs of the
disparage or degrade the image of the Corporation          Members, including but not limited to membership
or the Board.                                              development, property standards and evaluations,
                                                           hearings and Member meetings and communications;
Section 2. Duty to Use Care, Skill and Diligence           to work with the Advisory Committees to develop
When Carrying Out Official Acts                            strategic direction of the Corporation; and to set
(A) A Director is required to act honestly and in good     policies for the strategic direction of the Corporation.
faith, in a manner reasonably believed to be in the best   (C) An individual Director’s authority is limited to
interests of the Corporation, and with the care that       those acts that are transacted during the course of
an ordinarily prudent person in a like position would      a duly called meeting of the Board with a quorum
exercise under similar circumstances.                      present, or upon the unanimous written consent of
(B) A Director shall use his or her best efforts to        the Board.
keep apprised of legislation or regulations that affect    (D) Subject to the requirements of the Bylaws, the act
the Corporation.                                           of the majority of the Directors present at a meeting
(C) A Director shall seek the advice of experts when       at which a quorum is present shall be the act of the
making decisions on behalf of the Corporation in           Board. A Director shall not act or purport to act
areas of competence in which the Director has not          for or on behalf of the Board except as set forth in
been trained.                                              the Bylaws.
(D) A Director may not exercise favoritism, and must       (E) A Director shall not violate government laws that
treat all Members and all similar situations alike,        regulate the operations of the Corporation.
serving the interests of all Members impartially and       (F) A Director shall not violate the Corporation’s
without bias.                                              Articles of Incorporation.
(E) A Director may not knowingly act or vote to act in     (G) A Director shall not violate the Corporation’s
an illegal manner, and must advocate that the Board        Bylaws.
comply with applicable laws, codes, contracts, and
agreements to which the Corporation is bound.              Section 4. Duty to Disclose Every Personal
                                                           Conflict of Interest to the Corporation
(F) A Director shall make a diligent effort to become
trained and skilled in the business of the Corporation     (A) A Director is required to make prompt and full
in such areas as business strategy, marketing,             disclosure to the Board of any conflicting interest,
membership development, finance, and governance.           either direct or indirect, he or she has or may have in
                                                           a transaction to which the Corporation is or may be a
(G) A Director shall obtain a working knowledge            party. The disclosure shall include all facts known to
and general understanding of governing documents           the Director that an ordinarily prudent person would
such as the Bylaws, Rules and Regulations and Board        reasonably believe to be material to a judgment about
policies that regulate the Corporation.                    whether or not to proceed with the transaction.
(H) A Director is entitled to rely upon information        (B) A conflicting interest includes, without limitation,
and reports presented by Officers or other employees       any interest the Director has in the transaction if it is
of the Corporation whom the Director reasonably            of such financial significance that it would reasonably
believes are reliable and competent in the matters         be expected to exert an influence on the Director’s
presented. The Director should express his or her          judgment if he or she were called on to vote on the
opinion for the record if he or she does not believe the   transaction.
information is reliable and vote consistently with that
opinion. The Director should consult the Board’s legal     (C) A Director shall not vote on or participate in
counsel if he or she believes the Board, any Director or   discussions or deliberations on matters when a conflict
the Corporation is acting unlawfully or unethically.       is deemed to exist other than to present factual
                                                           information or to respond to questions presented.
(I) A Director is entitled to rely upon legal opinions,
financial statements, and other information relating       (D) A Director who discloses a conflict or potential
to matters that the Director reasonably believes are       conflict shall request that the disclosure be recorded
within the person’s professional or expert competence.     in the minutes of the meeting.

Section 3. Acting within the Boundaries                    (E) A Director shall assure that the minutes properly
of Board Authority                                         record his or her abstention on any votes on matters
                                                           for which a conflict may exist.
(A) The authority of the Board is defined in the laws of
the State of Arizona, and the Articles of Incorporation    (F) A Director may vote on an issue that benefits
and Bylaws of the Corporation.                             the Director if the issue is one that is decided for the
                                                           general good of the Corporation and the Members.
(B) The Board’s authority includes, without limitation,    An example is voting to replace signage. If the motion
the power to employ and discharge the President and



                                                                                         Bylaws & Articles | PG 19
             Case 2:18-cv-04677-SMB Document 1-3 Filed 12/14/18 Page 25 of 33
is to replace all signs for all Members, a Director may    (L) A document marked confidential is presumed
vote. If the motion is to replace signs only on the        confidential. If a Director questions whether information
Director’s property, it would be improper for that         or a document are confidential, whether marked
Director to vote.                                          confidential or not, the Director should inquire by asking
Section 5. Duty of Confidentiality                         the individual who authored or provided the information
                                                           or document whether the information or document are
(A) A Director has a duty of confidentiality and shall     confidential prior to release to any third-party.
not release, publish or divulge to any unauthorized
third-party, or otherwise use for personal gain, any       Section 6. Duty to Refrain from Impeding
confidential information learned or received while         the Work of Staff
serving as a Director.                                     (A) A Director’s primary obligation is to participate
(B) Confidential information includes but is not limited   in the governance and policymaking process of a
to: trade secrets (defined below); marketing plans;        Corporation.
corporate strategy; financial records and information;     (B) A Director should not be involved in the setting
contracts and other legal documents; business and          or enforcement of Board or corporate policies except
contractual relationships; employee information; and       during a meeting of the Board of Directors.
information discussed or revealed during executive         (C) An individual Director is not empowered to
sessions of the Board.                                     provide day-to-day work instructions to staff unless
(C) A “trade secret” includes any Best Western             authorized to do so during a meeting of the Board.
information that: (i) derives independent economic         (D) An individual Director does not have authority to
value, actual or potential, from not being generally       waive compliance with any decision or policy of the
known to, and not being readily ascertainable by           entire Board of Directors.
proper means by, other persons who can obtain
economic value from its disclosure or use; and             (E) An individual Director does not have the authority
(ii) is the subject of efforts that are reasonable         to utilize staff or corporate resources other than for
under the circumstances to maintain its secrecy.           the purpose of performing duties as a Director.

(D) A Director has a duty to protect the confidentiality   Section 7. Compliance
of information learned in any Board executive session,     Directors are expected to adhere to the Code. It is the
including documents reviewed and the substance of          responsibility of each Director to understand the Code,
any discussions.                                           and to seek further explanation and advice concerning
(E) A Director shall not release, publish or divulge       the interpretation and requirements of the Code, as
to any unauthorized third-party, or otherwise use          well as any situation which appears to be in conflict
for personal gain, the information learned or received     with it.
during a Board executive session.                          A Director who has reasonable cause to believe that
(F) A Director shall not disclose confidential             the Code has been violated shall promptly report the
information to a Member unless: (i) the disclosure         known facts to the Board and to the Corporation’s
is made in accordance with the Bylaws; and (ii) the        General Counsel. The matter shall be placed on the
Board has been notified of the proposed disclosure         agenda of and considered at the next meeting of the
and has determined that the disclosure would not           Board. A Special Meeting of the Board may be called
pose an unreasonable risk of harm to the Corporation’s     to consider the matter.
best interests.                                            When determining whether the Code has been
(G) Other than when performing official duties             violated by a Director, and when determining
as a Director, a Director shall not access, disclose       appropriate actions to be taken in the event of a
or share with a third-party the Corporation’s              violation of the Code, the Board shall adhere to the
information about individual Members.                      due process requirements of the Code. However, for
                                                           an alleged violation related to a Director submitting
(H) A Director must use special care to protect            falsified information on an expense report filed with
a Member’s financial records containing personal           the Corporation, the provisions of and due process
information from being examined or read by an              requirements of Bylaws Article IV, Section 11(B) shall
unauthorized third-party.                                  apply rather than the following Article VIII, Section 8.
(I) A Director may not use information learned about       Section 8. Due Process
a Member within the scope of his or her duties as a
Director as a topic of conversation with other Members.    For purposes of determining whether a Director has
                                                           violated the Code, and any appropriate actions to be
(J) A Director must not reveal confidential bidding        taken if so determined, the following shall apply:
information from contractors or provide unauthorized
information to bidders about the review of the bids.       (A) If, during an open session of a meeting of the
                                                           Board, the Board determines by a majority vote
(K) A Director has a duty to protect the confidentiality   (excluding the Director alleged to have violated the
of information learned in the applicant screening and      Code (the “Respondent”)), that there is reasonable
decision making process.                                   cause to believe that a Director/the Respondent




PG 20 | Bylaws & Articles
            Case 2:18-cv-04677-SMB Document 1-3 Filed 12/14/18 Page 26 of 33
has violated the Code, the Board shall engage an           recommended penalty in accordance with Bylaws
independent third-party to conduct an inquiry related      Article III, Section 5.
to the alleged Code violation.                             (L) The ballot shall include a copy of the independent
(B) If more than one Director is alleged to have           third-party’s written report. The Respondent may
                                                           submit a statement, not to exceed two pages in length,
violated the Code, the Board shall treat each such
                                                           which will be included in the ballot material.
Director individually and separately under this section,
and for each such Director shall have a separate           (M) If the ballot for any penalty results in an affirmative
and distinct vote on reasonable cause, independent         vote of a majority of the votes cast, provided at least
                                                           thirty-three and one-third percent (33 1/3 %) of all
investigation and, if applicable, meeting for              Voting Members vote in favor of the penalty, the ballot
considering the independent third party’s report and       for that penalty shall have passed and each such
vote on recommended action. A Director alleged to          penalty shall be effective upon the certification of
have violated the Code shall not be excluded from any      the ballot by the Designated Accountant.
vote relating to another Director’s alleged violation of   (N) If a ballot results in the removal of Respondent,
the Code, unless the Director has a conflicting interest   the process of filling the vacancy detailed in Bylaws
or would otherwise be prohibited from voting under         Article IV, Section 8 Vacancies, shall apply.
the Bylaws or applicable laws.                             (O) A Director who resigns after the Board finds that
(C) If a Director is alleged to have engaged in            there is reasonable cause to believe that the Code has
multiple violations of the Code, those violations          been violated, or who is removed by the Membership
may be considered together in a single investigation       for violating the Code, is disqualified from future
                                                           service as a Director and shall not be appointed to
and process under this section.
                                                           a leadership position (e.g., Governor or Advisory
(D) The independent third-party shall conduct an           Committee member).
impartial investigation regarding the alleged Code         Section 9. Effective Date
violation. The independent third-party shall consider
                                                           The effective date of the Code shall be the date
all competent, relevant evidence. The Board and            of certification of the Member-approved ballot by
the Director alleged to have violated the Code shall       the Designated Accountant (the “Effective Date”
cooperate fully in the investigation and provide any       (March 10, 2010)). The Code shall be enforceable
requested relevant documents and information to the        with regard to all Director conduct subsequent to
independent third-party.                                   the Effective Date.
(E) All reasonable efforts shall be made by the            Section 10. Affirmation
independent third-party to complete the investigation      Directors will annually sign an affirmation that they
within thirty (30) days of engagement.                     have read, understand, agree to be bound by, and
                                                           will comply with the Code as follows:
(F) The independent third-party shall produce a
written report that includes findings of fact and          I hereby acknowledge that I have received,
conclusions as to whether the Respondent violated          read, understand and agree to comply with the
                                                           Corporation’s Code of Business Conduct and Ethics
the Code. The independent third-party shall use a
                                                           throughout my term as a Director on the Corporation’s
preponderance of the evidence standard.                    Board of Directors (“Term”). Furthermore, I hereby
(G) The written report shall be provided to the General    confirm now, and with respect to my Term, that each
Counsel, who shall provide the report to the Board,        of the following statements is and will be accurate,
including the Respondent, within three (3) business        except as otherwise noted below. If any statement
                                                           becomes inaccurate, I will promptly report it to the
days of receipt.                                           Corporation’s Board of Directors.
(H) The independent third-party’s findings of fact and     (A) I will comply with all of the General Corporation
conclusions as to whether the Respondent violated the      laws of the State of Arizona, Bylaws, Rules and
Code are binding on the Board, the Respondent, and         Regulations and other Regulatory Documents
the Membership.                                            (as defined in the Corporation’s Bylaws) of the
(I) If the independent third-party finds that the Code     Corporation that apply to me as a Director or Member.
has not been violated, the matter shall be closed.         (B) I will not be an Officer, Director, trustee, partner,
(J) If the independent third-party finds that the          employee, owner or stockholder (excluding ownership
Code has been violated, the independent third-party        of stock in a publicly held company) of any entity which
shall include in the written report any recommended        either (a) directly or indirectly does business with the
penalties. Recommended penalties may include, but          Corporation or (b) directly or indirectly competes
are not limited to, censure and/or removal of the          with the Corporation, except with respect to any hotel
Respondent as a Director.                                  Property (as defined in the Corporation’s Bylaws).

(K) If the independent third-party determines that the     (C) If I become aware of any transaction(s) involving
Respondent violated the Code, and the independent          the Corporation (including but not limited to
third-party recommends one or more penalties, within       disposition of Corporation assets) which to my
ten (10) days of receipt of the written report, the        knowledge was/were not properly authorized or
Board shall, without vote, forward the matter to the       accurately and fairly reported in the Corporation’s
President and Chief Executive Officer for distribution     books and records I will report them to the Audit
to the Membership for vote with regard to each             Committee of the Corporation’s Board of Directors.




                                                                                         Bylaws & Articles | PG 21
             Case 2:18-cv-04677-SMB Document 1-3 Filed 12/14/18 Page 27 of 33
(D) I will not give or offer to give or authorize another
to give or offer anything of value (including but not
limited to commissions, rebates, kickbacks or bribes)
to any foreign or domestic government official or
representative or any domestic or foreign political
party official or candidate for political office for the
purpose of inducing such person to use his influence
to assist the Corporation in obtaining or retaining
business or to benefit the Corporation or any other
person in any way.
(E) To my knowledge, no relative of mine has, or is
attempting to have, any direct or indirect relationship
(other than ownership of stock in a publicly held
company) with any entity which has or will have
commercial dealings with the Corporation.
(F) Neither I nor any of my immediate relatives
will directly or indirectly solicit or accept any gifts,
payments, services, entertainment, travel, pleasure
outing or other favor or benefit in any single
transaction or series of transactions exceeding $250.00
per year in value from any single person or entity
doing business or seeking to do business with the
Corporation, excluding normal business meals and
activities in the ordinary course of business.
(G) I will not perform services for, nor accept
compensation from, any competitor of the
Corporation, except with respect to any hotel
property (as defined in the Corporation’s Bylaws).
(H) I will not pursue as a personal business opportunity
any business opportunities that rightfully belong to the
Corporation.
(I) I will take all reasonable precautions to protect
the Corporation’s confidential information, and will
not release, publish or divulge to any unauthorized
third-party, or otherwise use for personal gain, any
confidential information learned or received during
the performance of official duties as a director.
(J) If I have reasonable cause to believe that the Code
has been violated, I shall promptly report the known
facts to the Board of Directors and Corporation’s
General Counsel.
(K) I am not now, and to the best of my knowledge
will not become, involved in any situation that might
create, or appear to create, any conflict of interest
between me and the Corporation.

Article IX
Amendments
These Bylaws may be amended as provided in the
Articles of Incorporation.




PG 22 | Bylaws & Articles
              Case 2:18-cv-04677-SMB Document 1-3 Filed 12/14/18 Page 28 of 33
                                                          (H) To receive property by devise or bequest, subject
Best Western International, Inc.                          to laws regulating the transfer of property by Will;
Restated Articles of Incorporation                        (I) To convey, exchange, lease, mortgage, encumber,
                                                          transfer upon trust or otherwise to dispose of all
As Amended Through                                        property, real or personal;
August 30, 2000                                           (J) To own, buy, lease and operate office buildings,
                                                          store­rooms, garages, club houses and other edifices;
Amendments
                                                          (K) To do any and all things necessary, suitable and
1.   June 7, 1966 – Article VII                           proper for the accomplishment of its affairs and the
2.   August 12,1968 – Articles VI & VII                   accomplishment of any of the purposes or for the
                                                          attainment of any of the objectives or for the exercises
3.   November 21, 1975 – Article I
                                                          of any of the powers herein set forth or which may be
4.   October 14, 1976 – Articles IV & VI                  recognized as proper and lawful objectives of a trade
5.   January 19, 1978 – Article V                         association, all of which shall be consti­tuted with the
                                                          public interest of this trade and industry.
6.   December 19, 1978 – Article I
7.   July 21, 1987 – Article VII                          Article IV
8.   September 20, 1989 – Article VII                     The known place of business for the Corporation is
9.   August 30, 2000                                      6201 N. 24th Parkway, Phoenix, Arizona 85016.

10. June 14, 2006 – Article VI                            Article V
ALL PROVISIONS OF THE EXISTING ARTICLES                   The Corporation shall be a member nonprofit
OF INCORPORATION NOT INCLUDED IN THESE                    corporation.
RESTATED ARTICLES ARE EXPRESSLY REPEALED
UPON ADOPTION OF THESE RESTATED ARTICLES.                 Article VI
                                                          There shall be no capital stock issued by this nonprofit
Article I
                                                          Corporation. Memberships in the Corporation shall
The name of the Corporation shall be:                     not be assigned except in accordance with the terms
BEST WESTERN INTERNATIONAL, INC.                          and conditions set forth in the Bylaws and none
                                                          of the members of the Corporation shall receive
Article II                                                pecuniary gain or profit. In the event of the dissolution
The principal meeting place of the Corporation shall be   of this Corporation after adequately taking care of
in Phoenix, Arizona, but the Corporation may establish    all debts and obligations, any remaining assets of
other meeting places and other offices elsewhere          the Corporation shall be distributed to a nonprofit
within and with­out the State of Arizona.                 educational or charitable organization.

Article III                                               Article VII
The general nature of the Corporation shall be for the    The time of the commencement of this Corporation
­following purposes:                                      shall be the date upon which the Arizona Corporation
                                                          Commission shall issue its certificate. The Corporation
(A) To foster the interest of its members and those
                                                          shall have perpetual existence as provided for by law.
which are in any way related to the motel industry by
common business interest;
                                                          Article VIII
(B) To encourage high business standards and fair
                                                          (A) The Annual Meeting of the membership shall
and honest treatment of the general traveling public,
                                                          be held during the period from September 15th
and specifically in providing for their convenience
                                                          through November 15th of each year on a date to
and comfort, and in the dissemination of highway and
                                                          be designated by the Board of Directors and such
travel information and other aids;
                                                          meeting shall be held at a location designated by the
(C) To establish and maintain uniformity and equity in    Board of Directors.
the customs of the motel trade;
                                                          (B) The affairs of the Corporation shall be conducted
(D) To acquire, preserve and disseminate valuable         by a Board of Directors comprised of seven (7)
informa­tion and to encourage closer relationships        Directors who shall be members of the Corporation.
among those engaged in the industry;
                                                          (C) The annual election of Directors hereafter shall be
(E) To stimulate and cultivate close and lasting          as set forth in the Bylaws.
friendships and fellowships among those engaged
                                                          (D)	1. The members of the Corporation may propose
in the industry;
                                                               the adoption, amendment or repeal of any Article
(F) To sue and to be sued;                                     of Incorporation or Bylaw or part thereof without
(G) To make, execute, deliver and assume the                   the prior action of the Board of Directors. A
obligations of contracts;                                      proposal to adopt, amend or repeal any Article
                                                               of Incorporation or Bylaw, or part thereof, may


PG 23 | Bylaws & Articles
             Case 2:18-cv-04677-SMB Document 1-3 Filed 12/14/18 Page 29 of 33
    be initiated upon the written request of at least       or a majority of the voting power, unless the Arizona
    one hundred fifty (150) members who meet the            Nonprofit Corporation Act, as amended, or the body
    requirements of Article III, Section 4 of the Bylaws,   proposing the provision requires a greater vote;
    which request shall be delivered to the Secretary       provided, at least thirty-three and one-third percent
    of the Corporation at its known place of business.      (33 1/3%) of the voting power vote in favor. The Board
    2. Before a proposal to adopt, amend or repeal          of Directors may restate the Articles of Incorporation
    any Article or Bylaw is distributed for member          without member vote if no amendment is included.
    signatures, the proposal shall be submitted to the      (H) Board of Directors’ initiated amendments to the
    Board and, at the Board’s discretion, the proposal      Articles and Bylaws shall comply with the provisions
    may be reviewed by Best Western’s legal counsel.        of A.R.S. § 10-11003, as may be amended.
    Counsel shall render an opinion within thirty (30)
    days whether the proposal violates any local,           Article IX
    state or federal laws or whether the proposal           The private property of each and every member of the
    requires the repeal or modification, in whole or in     Corporation, officer and Director shall, at all times, be
    part, of any current Articles, Bylaws or Rules and      exempt from all debts and liabilities of the Corporation.
    Regulations. Counsel shall render to the Board and
    the proponents of the proposal an opinion stating       Article X
    what modifications, if any, are recommended to
    be made to the proposal and to current Articles,        To the fullest extent that the law of the State of
    Bylaws or Rules and Regulations to avoid conflict       Arizona, as it now exists or as it may hereafter be
    or inconsistency or to provide clarity.                 amended, permits the elimination of or limitation
                                                            on the liability of Directors and Officers, no Director
    3. In the alternative to D(2) above, the                or Officer of the Corporation shall be liable to the
    proponents may, in lieu of submitting the proposal      Corporation or its members for monetary damages
    to the Board prior to distribution for member           for any action taken or any failure to take any action
    signatures, submit the proposal with the required       as a Director or an Officer. Any repeal or modification
    member signatures, along with a legal opinion           of this Article shall be prospective only and shall
    of a licensed Arizona attorney. The opinion must        not adversely affect any elimination or limitation on
    state that the proposal does not violate any local,     the personal liability of a Director or Officer of the
    state or federal laws, does not require the repeal      Corporation existing at the time of such repeal or
    or modification, in whole or in part, of any current    modification.
    Articles, Bylaws or Rules and Regulations unless
    such repeal or modifications are included in the        Article XI
    proposal.
                                                            Pursuant to A.R.S. § 10-3202(B)(2) and to the fullest
    4. Proposals to adopt, amend or repeal the              extent that the Arizona Nonprofit Corporation Act, as
    Articles of Incorporation or Bylaws shall reflect the   amended, permits a nonprofit corporation to indemnify
    vote of each Director on each proposed change.          a Director, Officer, Governor and Standing Committee
    The Board may include a majority and minority           member for, from and against liability as defined in
    opinion on each proposed change, not to exceed          A.R.S. § 10-3850, as amended, to any person for any
    250 words.                                              action taken, or any failure to take action as a Director,
(E) The Board of Directors may also propose the             Officer, Governor, Standing Committee member and
adoption, amendment or repeal of any Article of             Ad Hoc Committee members, the Corporation shall
Incorporation or Bylaw or part thereof without the          provide indemnification for, from and against any
prior action of the members. The Board of Directors         such liability to the Directors, Officers, Governors,
must also comply with the applicable provisions of          Standing Committee members and Ad Hoc Committee
Paragraph D(2).                                             members.
(F) The power to adopt, amend or repeal the
Bylaws of this Corporation shall be vested solely
                                                            Article XII
in the members of the Corporation. The adoption,            The members of the Corporation may adopt or amend
amendment, or repeal of any Bylaw provision                 Bylaws in accordance with Article VIII of these Articles
shall require the affirmative vote of the lesser of         of Incorporation to fix a greater quorum or voting
two-thirds (2/3) of the votes cast or a majority            requirements for members than is required by the
of the voting power, unless the Arizona Nonprofit           Arizona Nonprofit Corporation Act, as it now exists
Corporation Act, as amended, or the body proposing          or as it may hereafter be amended.
the provision requires a greater vote; provided, at least
thirty-three and one-third p­ ercent (33 1/3%) of the
voting power vote in favor.
(G) Subject to A.R.S. § 10-11002(A), as it now exists
or may hereafter be amended, the power to amend or
restate these Articles of Incorporation shall be vested
in the members of the Corporation. The amendment or
restatement of the Articles shall require the affirmative
vote of the lesser of two-thirds (2/3) of the votes cast


PG 24 | Bylaws & Articles
Case 2:18-cv-04677-SMB Document 1-3 Filed 12/14/18 Page 30 of 33




                                                     Bylaws & Articles | PG 25
Case 2:18-cv-04677-SMB Document 1-3 Filed 12/14/18 Page 31 of 33
Case 2:18-cv-04677-SMB Document 1-3 Filed 12/14/18 Page 32 of 33
         Case 2:18-cv-04677-SMB Document 1-3 Filed 12/14/18 Page 33 of 33




                             800.847.2429 bestwesterndevelopers.com




                                                                                                     ®




                       Each Best Western® branded hotel is independently owned and operated.
Best Western and the Best Western marks are service marks or registered service marks of Best Western International, Inc.
                ©2017 Best Western International, Inc. All rights reserved. Printed in the U.S.A. 1/16 800
